


Exhibit 10.2


DATED
3 MARCH
2015
 




DEKABANK DEUTSCHE GIROZENTRALE
as Agent
THE ORIGINAL LENDERS AS LISTED IN SCHEDULE 1
as Original Lenders
DEKABANK DEUTSCHE GIROZENTRALE
as Original Hedge Counterparty
DEKABANK DEUTSCHE GIROZENTRALE
as Arranger
DEKABANK DEUTSCHE GIROZENTRALE
as Security Trustee
HINES GREIT II IRELAND FUND PLC, ACTING FOR AND ON BEHALF OF ITS SUB-FUND HINES
GREIT II BISHOP FUND
as Borrower


 
 
FACILITY AGREEMENT


in respect of a term loan of up to
€55,200,000 to finance the acquisition of
Bishop's Square, Dublin


 













MATHESON
70 Sir John Rogerson’s Quay
Dublin 2
Ireland


TEL + 353 1 232 2000
FAX + 353 1 232 3333
32318079.9




--------------------------------------------------------------------------------

    

Contents
Clause
Name
Page


1
Definitions and interpretation
3


2
The Facility
24


3
Purpose of the Facility
25


4
Conditions of Utilisation
25


5
Utilisation
26


6
Repayment
27


7
Prepayment and cancellation
27


8
Interest
31


9
Interest Periods
33


10
Changes to the calculation of interest
33


11
Fees
34


12
Tax gross up and indemnities
35


13
Increased Costs
41


14
Indemnities
42


15
Mitigation
44


16
Costs and Expenses
44


17
Representations and warranties
45


18
Information undertakings
50


19
Financial covenants
53


20
General undertakings
54


21
Property undertakings
58


22
Accounts
67


23
Events of Default and acceleration
69


24
Changes to the Finance Parties
73


25
Changes to the Borrower
78


26
Role of the Administrative Parties
78


27
Conduct of business by the Finance Parties
87


28
Sharing among the Finance Parties
88


29
Payment mechanics
89


30
Set-Off
91


31
Notices
92


32
Calculations and certificates
93


33
Rights of third parties
94


34
Amendments and decisions
94


35
Partial invalidity
95


36
Remedies and waivers
95


37
Disclosure to Securities Exchange Commission
95


38
Counterparts
96


39
Law and jurisdiction
96



    



1    

--------------------------------------------------------------------------------

    

Schedule
Name
Page


Schedule 1
97


Original Parties
97


Schedule 2
98


Conditions precedent
98


Schedule 3
101


Utilisation Request
101


Schedule 4
102


Form of Transfer Certificate
102


Schedule 5
104


Form of Assignment Agreement
104


Schedule 6
107


Form of Hedge Counterparty Accession Agreement
107


Schedule 7
108


Form of Compliance Certificate
108


Schedule 8
109


Legitimation Assessment
109


 
 
 
 
 
 
Execution Page
111







        
        
    
    

2    

--------------------------------------------------------------------------------

    

DATED    3 March 2015
PARTIES
(1)
DEKABANK DEUTSCHE GIROZENTRALE as agent for the Finance Parties (the “Agent”);

(2)
THE ORIGINAL LENDERS as listed in Schedule 1 (Original Parties ) (the “Original
Lenders”);

(3)
DEKABANK DEUTSCHE GIROZENTRALE as counterparty to certain hedging arrangements
(the “Original Hedge Counterparty”);

(4)
DEKABANK DEUTSCHE GIROZENTRALE as the mandated arranger of this Facility (the
“Arranger”);

(5)
DEKABANK DEUTSCHE GIROZENTRALE as security trustee for the Finance Parties (the
“Security Trustee”); and

(6)
HINES GREIT II IRELAND FUND PLC an umbrella type investment company with
variable capital and having segregated liability between its sub-funds
incorporated under the laws of Ireland (registered number 556792) having its
registered office at First Floor, Fitzwilton House, Wilton Place, Dublin 2
acting for and on behalf of its sub-fund HINES GREIT II BISHOP FUND (the
“Borrower”).

OPERATIVE PROVISIONS

3    

--------------------------------------------------------------------------------

    

1
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement:
“Acceleration Date” means the date on which the Agent exercises any of its
rights under Clause 23.17 (Acceleration ).
“Account Bank” means Allied Irish Banks, p.l.c. or such other bank now or in the
future with whom the Borrower nominates that the Accounts are held in accordance
with this Agreement.
“Accounts” means the Cure Account, the General Account, the Rent Account and
such other accounts maintained by the Borrower under the Finance Documents.
“Account Control Agreement” means the control agreement entered into by the
Borrower, the Account Bank, the Agent, the Security Trustee and the Depositary.
“Actual Debt Yield Ratio” means, at any time, the ratio of (i) Actual Net Rent
to (ii) the Loan less any amount standing to the credit of the Cure Account,
expressed as a percentage.
“Actual Net Rent” means for the relevant Test Period, the aggregate Net Rent
received by the Borrower under any Occupational Lease (less Rent comprised in
paragraphs (b), (d), (f) and (j) of the definition of Rent and less Rent
comprised in paragraph (i) of the definition of Rent to the extent that the
payment from the guarantor or surety is not in respect of payments referred to
in paragraph (a) of the definition of Rent) multiplied by four.
“Additional Hedge Counterparty” means a bank or financial institution which
becomes a Hedge Counterparty after the date of this Agreement.
“Administrative Party” means the Arranger, the Agent or the Security Trustee.
“Advisers” means the persons appointed by the Agent to advise it in connection
with matters relating to the Property or the business being run by the Borrower.
“Affiliate” means, in relation to any person, a Subsidiary or a Holding Company
of that person or any other Subsidiary of that Holding Company.
“Alternative Asset Manager” means:
(a)
an Affiliate of Hines; or

(b)
other person approved in writing by the Agent.

“Asset Management Agreement” means any agreement, in form and substance approved
by the Agent, between the Asset Manager from time to time and the Borrower
appointing the Asset Manager as asset manager of the Property.
“Asset Manager” means Hines.
“Asset Manager Duty of Care Agreement” means the duty of care agreement between
the Asset Manager, the Borrower and the Agent in relation to the asset
management of the Property.
“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement ) or any other form agreed between the
relevant assignor and assignee.

4    

--------------------------------------------------------------------------------

    

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
“Availability Period” means the period from and including the date of this
Agreement to and including the earlier of the close of business in Dublin on:
(c)
the date falling 10 Business Days after the date of this Agreement; and

(d)
10 March 2015.

“Backstop Required Rating” means in respect of the relevant person, a credit
rating (in respect of long term unsecured, unsubordinated and unguaranteed debt
obligations and short term unsecured, unsubordinated and unguaranteed debt
obligations) of at least:
(a)
“A-” from Standard and Poor’s Rating Services, a division of The McGraw Hill
Companies Inc; or

(b)
“A-” from Fitch; or

(c)
A3 by Moody’s,

or (in either case) any relevant successor rating business or any other rating
agency selected by the Agent acting reasonably.
“Borrower Party” means any party to any of the Finance Documents other than the
Finance Parties.
"Break Costs" means the amount (if any) by which:
(a)
the interest which a Lender would have received excluding the Margin and
Mandatory Cost, if any, for the period from the date of receipt of all or any
part of its participation in a Loan or Unpaid Sum to the last day of the current
Interest Period in respect of that Loan or Unpaid Sum, had the principal amount
or Unpaid Sum received been paid on the last day of that Interest Period;

exceeds:
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are generally open in Dublin, London or Frankfurt for the conduct of Euro
banking business.
“Certificate of Title” means the certificate of title addressed to the Finance
Parties in relation to the Property.
“Charged Assets” means each and all of the assets, property, undertaking and
other interests from time to time in respect of which a Security Interest has
been created or was intended to be created under a Finance Document and the
subject matter of each of them.
“Code” means the US Internal Revenue Code of 1986, as amended.
“Commitment” means:

5    

--------------------------------------------------------------------------------

    

(a)
in relation to an Original Lender, the amount set opposite that Lender’s name in
Schedule 1 (Original Parties ) and the amount of any other Commitment
transferred to it under this Agreement; and

(b)
in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.
“Compensation Prepayment Proceeds” means the proceeds of all compensation and
damages for the compulsory purchase of, or any blight or disturbance affecting,
the Property.
“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 7 (Form of Compliance Certificate ).
“Cure Account” means the deposit account in the name of the Borrower with the
Account Bank designated by the Borrower and the Agent as the “Cure Account” and
includes any replacement of that Account.
“Debt Yield Ratio” means each of the Projected Debt Yield Ratio and the Actual
Debt Yield Ratio.
“Default” means any Event of Default or event or circumstance specified in
Clause 23 (Events of Default and acceleration ) which would (with the expiry of
a grace period, the giving of notice, the making of any determination under the
Finance Documents or any combination of any of the foregoing) be an Event of
Default.
“Depositary” means Northern Trust Fiduciary Services (Ireland) Limited, a
company incorporated in Ireland with registered number 161386 whose registered
office is at George’s Court, 54-62 Townsend Street, Dublin 2.
“Disposal Proceeds” means all capital monies or other sums or other
consideration paid or payable in respect of the disposal of the Borrower’s
interest in all or part of the Property.
“Disruption Event” means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party;

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
“Economic Beneficiary (wirtschaftlich Berechtigter)” has the meaning given to it
by Section 1 (6) of the German Money Laundering Act (Gesetz űber das Aufspűren
von Gewinnen aus schweren Straftaten (Geldwäschegesetz)).
“Eligible Assignee” means any:

6    

--------------------------------------------------------------------------------

    

(c)
other Lender;

(d)
Affiliate of a Lender;

(e)
commercial bank headquartered within the European Union;

(f)
other bank, mutual fund or insurance company who is regularly involved in the
making, purchasing and investing in real estate loans;

(g)
real estate debt fund which is managed by a bank, mutual fund or insurance
company who is regularly involved in the making, purchasing and investing in
real estate loans;

(h)
real estate debt fund represented by Deka Immobilien Investment GmbH; and

(i)
person in connection with a pfandbrief issuance in relation to the Finance
Documents.

“Environment” means all or any part of land (including any building structure or
receptacle in, over or on it), water (including surface, coastal and
groundwaters), and air (including the atmosphere within any natural or man-made
structure or receptacle above or below ground).
“Environmental Claim” means any claim, proceeding or investigation by any person
in respect of any Environmental Law.
“Environmental Law” means any Laws relating to the protection or pollution of
the Environment, or the prevention of harm to human health and/or the health of
other living organisms.
“Environmental Permit” means any Authorisation required under any Environmental
Law.
"EURIBOR" means, in relation to any Loan:
(a)
the applicable Screen Rate as of the Specified Time for Euro and for a period
equal in length to the Interest Period of that Loan; or

(b)
as otherwise determined pursuant to Clause 10.1 (Unavailability of Screen Rate),

and if, in either case, that rate is less than zero, EURIBOR shall be deemed to
be zero.
“Euro” means the single currency of the Participating Member States.
“Event of Default” means any event or circumstance specified in
Clause 23 (Events of Default and acceleration ).
“Excluded Recovery Proceeds” means any proceeds of a Recovery Claim which the
Borrower notifies the Agent are, or are to be applied:
(c)
to satisfy (or reimburse the Borrower which has discharged) any liability,
charge or claim upon the Borrower by a person which is not the Borrower or an
Affiliate of the Borrower; or

(d)
in the replacement, reinstatement and/or repair of assets of the Borrower which
have been lost, destroyed or damaged,

in each case as a result of the events or circumstances giving rise to that
Recovery Claim, if those proceeds are so applied as soon as possible (but in any
event within 10 Business Days, or such longer period as the Majority Lenders may
agree) after receipt.
“Facility” means the up to €55,200,000 term loan facility made available under
this Agreement as described in Clause 2 (The Facility ).

7    

--------------------------------------------------------------------------------

    

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.
"FATCA" means:
(a)
Chapter 4 (which currently includes sections 1471 to 1474) of the Code or any
associated regulations;

(b)
any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

(c)
any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

"FATCA Application Date" means:
(a)
in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

(b)
in relation to a "withholdable payment" described in section 1473(1)(A)(ii) of
the Code (which relates to "gross proceeds" from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2017; or

(c)
in relation to a "passthru payment" described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 January 2017,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.
"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.
“Fees Letter” means the letter dated on or about the date hereof from the Agent
and Arranger to the Borrower and countersigned by the Borrower setting out fees
payable by the Borrower to the Agent referred to in Clause 11.1 (Arrangement
fee ).
“Finance Document” means each of this Agreement, each Security Document, the
Account Control Agreement, each Hedging Arrangement, the Fees Letter, any Asset
Manager Duty of Care Agreement, any Managing Agent Duty of Care Agreement, any
Hedge Counterparty Accession Agreement, any Transfer Certificate, the
Utilisation Request and any other document so designated in writing by both the
Borrower and the Agent.
“Finance Party” means an Administrative Party, a Hedge Counterparty or a Lender.
“Financial Indebtedness” means Indebtedness in respect of:
(a)
monies borrowed;

(b)
any amount raised by acceptance under any acceptance credit facility;


8    

--------------------------------------------------------------------------------

    

(c)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

(d)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with generally accepted accounting principles in the
jurisdiction of the relevant person’s incorporation, be treated as a finance or
capital lease;

(e)
receivables sold or discounted (other than any receivables to the extent that
are sold on a non-recourse basis);

(f)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

(g)
any derivative transaction entered into in connection with protection against or
benefit from fluctuations in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

(h)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

(i)
the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraph (a) to paragraph (h).

“Fitch” means Fitch Ratings Limited and includes any successor to its rating
business.
“Fund” means Hines GREIT II Bishop Fund.
“General Account” means the current account in the name of the Borrower with the
Account Bank designated by the Borrower and the Agent as the “General Account”
and includes any replacement of that Account.
“Hedge Counterparty“ means the Original Hedge Counterparty or an Additional
Hedge Counterparty.
“Hedge Counterparty Accession Agreement” means a letter, substantially in the
form set out in Schedule 6 (Form of Hedge Counterparty Accession Agreement),
with such amendments as the Agent may approve or reasonably require.
“Hedging Arrangement” means any interest hedging arrangement entered into by the
Borrower in connection with interest payable under this Agreement.
“Hines” means Hines Real Estate Ireland Limited, a company registered in Ireland
with number 511148 whose registered office is at Block B, 10-12 Hogan Place,
Dublin 2.
“HJ Lyons Report” means the due diligence report dated 2 January 2015 prepared
by Henry J Lyons architects.
“Holding Company” means, in relation to a person, any other person in respect of
which it is a Subsidiary.
“Indebtedness” means any obligation (whether incurred as principal or surety)
for the payment or repayment of money, whether present or future, actual or
contingent, sole or joint.
“Insolvency” in respect of any person means:
(a)
that person’s bankruptcy, dissolution, liquidation, winding up, examinership or
administration or that person entering into any voluntary arrangement or
composition with its creditors;


9    

--------------------------------------------------------------------------------

    

(b)
the appointment of a receiver or administrative receiver in respect of all or
part of that person’s assets; and

(c)
any event having a similar effect under the laws of any relevant jurisdiction,

and “Insolvent” shall be construed accordingly.
“Insurance Proceeds” means all insurance proceeds which are required to repay
the Liabilities in accordance with Clause 21.10(d) (Insurance).
“Interest Payment Date” means, as appropriate:
(a)
25 January, 25 April, 25 July and 25 October in each year; and

(b)
the Repayment Date,

with the first Interest Payment Date being 25 July 2015.
“Interest Period” means each period detailed in accordance with
Clause 9 (Interest Periods ) and, in relation to an Unpaid Sum, each period
determined in accordance with Clause 8.4 (Default Interest).
“Interpolated Screen Rate" means, in relation to any Loan, the rate (rounded to
the same number of decimal places as the two relevant Screen Rates) which
results from interpolating on a linear basis between:
(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time for the currency of that Loan.
“Irish Qualifying Lender” means a Lender that is:
(a)
a bank which is licensed (pursuant to section 9 of the Central Bank Act 1971 of
Ireland) to carry on banking business in Ireland and which is carrying on a bona
fide banking business in Ireland;

(b)
a building society (within the meaning of section 256(1) TCA) which is carrying
on a bona fide banking business in Ireland;

(c)
an authorised credit institution (under the terms of Directive 2013/36/EU) which
has duly established a branch in Ireland, having made all necessary
notifications to its home state competent authorities (as required under
Directive 2013/36/EU) in relation to its intention to carry on banking business
in Ireland, and such credit institution is carrying on a bona fide banking
business in Ireland;

(d)
a body corporate:

(i)
which, by virtue of the law of a Qualifying Jurisdiction, is resident in the
Qualifying Jurisdiction for the purposes of tax and that jurisdiction imposes a
tax that generally applies to interest receivable in that jurisdiction by
companies from sources outside that jurisdiction; or

(ii)
which is a US corporation which is incorporated in the United States and is
taxed in the United States on its worldwide income;


10    

--------------------------------------------------------------------------------

    

(iii)
which is a US limited liability company where (I) the ultimate recipients of the
interest would themselves be Qualifying Lenders under sub-paragraphs (i), (ii)
or (iv) of this paragraph (d), and (II) business is conducted through the US
limited liability company for market reasons and not for tax avoidance purposes;
or

(iv)
where the interest:

(A)
is exempted from the charge to Irish income tax under a Tax Treaty in force on
the date the interest is paid; or

(B)
would be exempted from the charge to Irish income tax if a Tax Treaty which has
been signed but is not yet in force had the force of law on the date the
interest is paid,

except where, in respect of each of sub-paragraphs (i) to (iv), interest payable
to that body corporate in respect of an advance under a Finance Document is paid
in connection with a trade or business which is carried on in Ireland by that
body corporate through a branch or agency; or
(e)
a body corporate which advances money in the ordinary course of a trade which
includes the lending of money where the interest on the advance under a Finance
Document is taken into account in computing the trading income of such body
corporate and such body corporate has complied with the notification
requirements under section 246(5) TCA;

(f)
a qualifying company (within the meaning of section 110 TCA);

(g)
an investment undertaking (within the meaning of section 739B TCA); or

(h)
an Irish Treaty Lender.

“Irish Tax Treaty” means a double taxation treaty into which Ireland has entered
which contains an article dealing with interest or income from debt claims.
“Irish Treaty Lender” means a lender which:
(i)
is treated as a resident of an Irish Treaty State for the purposes of an Irish
Tax Treaty which makes provision for full exemption from tax imposed by Ireland
on interest or income from debt claims;

(j)
does not carry on a business in Ireland through a permanent establishment with
which that Lender’s participation in the Loan is effectively connected; and

(k)
fulfils all conditions of the Irish Tax Treaty which must be fulfilled for
residents of that Irish Treaty State to be paid interest without the deduction
of Irish tax (assuming the completion of any necessary procedural formalities).

“Irish Treaty State” means a jurisdiction which has entered into an Irish Tax
Treaty with Ireland which has force of law.
“Law” means any European Community legislation (including any regulation or
directive), the common law or laws of Ireland (including subordinate legislation
and any order or regulations made under such legislation), by law or order of
any court or administrative tribunal which is in force in Ireland.
“Lease Prepayment Proceeds” means any premium or other amount paid to the
Borrower in respect of any agreement to amend, supplement, extend, waive,
surrender, break or release an Occupational Lease.

11    

--------------------------------------------------------------------------------

    

“Lender” means:
(a)
any Original Lender; and

(b)
any person which has become a Party in accordance with Clause 24 (Changes to the
Finance Parties ),

which, in each case, has not ceased to be a Party in accordance with the terms
of this Agreement.
“Liabilities” means all monies, obligations and liabilities which shall from
time to time (and whether on or at any time after any demand or judgment) be
due, owing or incurred from the Borrower to the Finance Parties under the
Finance Documents except for any obligation or liability which, if it were so
included, would cause that obligation or liability or any Security Interest
granted in respect of that obligation or liability to be unlawful or prohibited
by any applicable law.
“Liquidity Requirement” means any liquidity, reserve ratio, special deposit or
similar requirement (or other requirement having the same or similar purposes)
of any Regulatory Authority whether or not having the force of law with which
any Lender has complied.
“Loan” means the principal amount of the borrowing made or to be made under the
Facility or the principal amount outstanding for the time being of that
borrowing.
“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than two thirds of the Facility (or, if the Facility has been reduced to zero,
aggregated more than two thirds of the Facility immediately prior to the
reduction).
“Management Agreement” means any agreement, in form and substance satisfactory
to the Agent (acting reasonably), between the Managing Agent and the Borrower
appointing the Managing Agent as managing agent of the Property.
“Managing Agent” means Savills Commercial (Ireland) Limited or any other person
approved in writing by the Agent (acting reasonably) to be the managing agent of
the Property.
“Managing Agent Duty of Care Agreement” means the duty of care agreement between
the Managing Agent, the Borrower and the Agent in relation to the management of
the Property.
“Mandatory Cost” means, in respect of any Interest Period or other period and in
relation to the Loan or an Unpaid Sum, the rate per annum determined by the
Agent to be the cost necessary to compensate the Lenders for the cost from time
to time of making or maintaining the Loan or Unpaid Sum for the relevant period
by reason of any Liquidity Requirement.
“Margin” means 1.3% per annum.
“Market Value” means the market value as that term is defined in the then
current valuation guidance and standards issued by the Royal Institution of
Chartered Surveyors and for the avoidance of doubt without any special
assumptions as to costs or otherwise.
“Material Adverse Effect” means a material adverse effect on:
(a)
the business or condition of the Borrower;

(b)
the ability of the Borrower to perform its payment obligations under the Finance
Documents or comply with its obligations under Clause 19 (Financial covenants );

(c)
subject to the Reservations the validity or enforceability of, or the
effectiveness or ranking of any Security Interest granted or purported to be
granted pursuant to any of, the Finance Documents; or


12    

--------------------------------------------------------------------------------

    

(d)
the rights or remedies of any Finance Party under the Transaction Documents.

“Minimum Required Rating” means in respect of the relevant person, a credit
rating (in respect of long term unsecured, unsubordinated and unguaranteed debt
obligations and short term unsecured, unsubordinated and unguaranteed debt
obligations) of at least:
(a)
“A” from Standard and Poor’s Rating Services, a division of The McGraw Hill
Companies Inc; or

(b)
“A” from Fitch; or

(c)
“A2” by Moody’s,

or (in either case) any relevant successor rating business or any other rating
agency selected by the Agent acting reasonably.
“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
(a)
(subject to paragraph (c)) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period.
“Moody’s” means Moody’s Investors Service, Inc. and includes any successor to
its rating business.
“Net Disposal Proceeds” means the Disposal Proceeds derived from the relevant
disposal after deducting costs and expenses (including any VAT chargeable in
respect of those costs and expenses) incurred as a result of the relevant
disposal and approved in writing by the Agent.
“Net Rent” means the Rent received (or, for the purposes of calculating the
Projected Debt Yield Ratio only, receivable) by the Borrower under any
Occupational Lease less:
(a)
any Tenant Contributions;

(b)
any amount which represents VAT chargeable in respect of any such sum; and

(c)
the fees payable by the Borrower to the Managing Agent pursuant to the
Management Agreement provided that such fees are no greater than €125,000 per
annum plus VAT,

and for the purposes of calculating the financial covenants set out in
Clause 19 (Financial covenants ) only, after deducting:
(v)
any Rent attributable to any Occupational Lease granted to or vested in the
Borrower;

(vi)
any Shortfall Amounts;

(vii)
the fees payable by the Borrower to the Managing Agent pursuant to the
Management Agreement provided that such fees are no greater than €125,000 per
annum plus VAT;


13    

--------------------------------------------------------------------------------

    

(viii)
any Rent which is more than three months in arrears other than in respect of a
Non-Material Tenant Dispute (provided that if there is more than one
Non-Material Tenant Dispute then only the first to arise shall be excluded under
this paragraph) or in respect of which the tenant is insolvent; and

(ix)
any Rent attributable to any Occupational Lease which is not binding on the
Borrower and/or the tenant.

“New Lender” shall have the meaning ascribed to it by Clause 24 (Changes to the
Finance Parties ).
“News Corp Lease” means the Occupational Lease of the 4th Floor of the Property
to News Corporation UK & Ireland Ltd for a term certain until 18 September 2017,
at a rent of €462,208 per annum.
“Non-Material Tenant Dispute” means a dispute between a tenant and the Borrower
in respect of an Occupational Lease which relates to only one quarters Rent and
as a result of which the tenant has withheld the payment of Rent which is
otherwise due and payable where:
(a)
such dispute is resolved within 12 months;

(b)
the Borrower continues to meet its payment obligations under this Agreement; and

(c)
the Borrower provides the Agent with all such information as the Agent may
reasonably require in respect of such dispute.

“Obligor” means the Borrower or the Shareholder and “Obligors” means both of
them.
“Occupational Lease” means any lease, agreement for lease, licence or other
occupational interest subject to which the Borrower’s interest in the Property
is held now or in the future including any guarantee and rent deposit
arrangements entered into under the terms of them.
"Other Sub-Fund” means a sub-fund of Hines GREIT II Ireland Fund plc other than
the Fund.
“Participating Member State” means a member state of the European Communities
that adopts or has adopted the euro as its lawful currency under the legislation
of the European Community for Economic Monetary Union.
“Party” means a party to this Agreement.
“Permitted Indebtedness” means Indebtedness:
(a)
under or permitted by the Finance Documents;

(b)
that arises as a normal trade credit in the ordinary course of the relevant
person’s business and which is not more than 30 days overdue; or

(c)
arising with the prior consent of the Agent.

“Permitted Lease” means an Occupational Lease where:
(a)
the current annual rent is below €50,000; or

(b)
in the event that News Corporation UK & Ireland Ltd exercise their break option
under the News Corp Lease, the grant of an Occupational Lease in respect of all
or part of the 4th Floor of the Property,


14    

--------------------------------------------------------------------------------

    

provided in each case that the lease is a full repairing and insuring lease in
institutional form granted in good faith to a third party with a minimum term
certain of five years at a net effective market rent and no Event of Default is
continuing or would occur as a result of the granting of such Occupational
Lease.
“Permitted Payment” means a payment by the Borrower (including any payment to
the Shareholder of whatever nature or form) from monies standing to the credit
of the General Account in circumstances where no Default is outstanding or would
result from the payment.
“Permitted Security Interest” means:
(a)
any Security Interest arising under the Security Documents;

(b)
any liens arising by operation of law and in the ordinary course of the relevant
person’s business and securing obligations not more than 30 days old;

(c)
any Security Interest created with the prior written consent of the Agent; and

(d)
any Security Interest which is to be unconditionally and irrevocably discharged
in full on the Utilisation Date.

“Planning Acts” means the Planning and Development Acts 2000 to 2013, and any
other legislation relating to town and country planning in force from time to
time and all orders, regulations and instruments relating to the use and/or
occupation of the Property.
“Prepayment Fee” means any fee payable as a result of a prepayment of the Loan
or cancellation of any undrawn Commitment which is determined in accordance with
Clause 11.2 (Prepayment and cancellation fee ).
“Projected Debt Yield Ratio” means, at any time, the ratio of (i) Projected Net
Rent to (ii) the Loan less any amount standing to the credit of the Cure
Account, expressed as a percentage.
“Projected Net Rent” means, for the relevant Test Period, the aggregate Net Rent
receivable by the Borrower under any Occupational Lease (less Rent comprised in
paragraphs (b), (d), (f) and (j) of the definition of Rent and less Rent
comprised in paragraph (i) of the definition of Rent to the extent that the
payment from the guarantor or surety is not in respect of payments referred to
in paragraph (a) of the definition of Rent) assuming:
(a)
all tenants’ breaks exercisable during the relevant Test Period have been deemed
to be exercised in respect of the Occupational Leases at the earliest date
available to the relevant tenant and that the relevant part of the Property will
become and remain vacant unless the Borrower has provided evidence to the Agent
(in a form acceptable to the Agent) that a binding written agreement has been
made with the relevant tenant that such break clause will not be exercised;

(b)
any Occupational Lease due to expire during the Test Period has not been renewed
unless there is an unconditional and binding agreement for lease in writing
under which a lease is granted during the relevant Test Period; and

(c)
where any Occupational Lease has provisions for the periodic review of Rents
(other than fixed rental increases) during the Test Period, the Net Rent
attributable to that Occupational Lease remains the same unless there is an
unconditional and binding rent review memorandum in writing under which the Net
Rent attributable to that Occupational Lease increases in the relevant Test
Period.

“Property” means the freehold property known as Bishop’s Square, Dublin 2.

15    

--------------------------------------------------------------------------------

    

“Property Report” means, in respect of the Property, any certificate of or
report on title supplied to the Agent as a condition precedent under this
Agreement on or before the Utilisation Date.
“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
“Purchase Price” means the purchase price of €92,000,000 paid by the Borrower
for the Property.
“Qualifying Lender” means a Lender that is both an Irish Qualifying Lender and a
US Qualifying Lender.
“Qualifying Jurisdiction” means:
(a)
a member state of the European Communities other than Ireland;

(b)
a jurisdiction with which Ireland has entered into an Irish Tax Treaty that has
the force of law; or

(c)
a jurisdiction with which Ireland has entered into an Irish Tax Treaty where
that treaty will (on completion of necessary procedures) have the force of law.

"Quotation Day" means, in relation to any period for which an interest rate is
to be determined, two TARGET Days before the first day of that period.
“Receiver” means any one or more receiver or receiver and manager or
administrative receiver appointed by the Security Trustee (whether sole, joint
and/or several and including any substitute).
“Recovery Prepayment Proceeds” means the proceeds of a claim (a “Recovery
Claim”) against:
(d)
the vendor of the Property or any of its Affiliates (or any employee, officer or
adviser); or

(e)
the provider of any Property Report or the provider of any other due diligence
report (in its capacity as provider of the same) in connection with the
acquisition, development, financing or refinancing of the Property,

except for Excluded Recovery Proceeds, and after deducting:
(i)
any reasonable expenses incurred by the Borrower to a person who is not the
Borrower; and

(ii)
any Tax incurred and required to be paid by the Borrower (as reasonably
determined by the Borrower on the basis of existing rates and taking into
account any available credit, deduction or allowance),

in each case in relation to that Recovery Claim.
“Reference Banks” means the principal London offices of Barclays Bank PLC, HSBC
Bank PLC and Lloyds Bank PLC or such other banks as may be appointed by the
Agent in consultation with the Borrower.
“Regulatory Authority” means the European Central Bank, the central bank of any
relevant country, the government of any relevant country, the taxation authority
of any relevant country and any other fiscal, monetary or other authority in or
of any place from which a Lender obtains

16    

--------------------------------------------------------------------------------

    

resources for its obligations hereunder or any federation, community,
association or organisation of which such place shall be a member.
“Rent” means all sums paid or payable to or for the benefit of the Borrower
arising from the letting, use or occupation of all or any part of the Property,
including, without limitation:
(a)
rents, licence fees and equivalent sums reserved or made payable;

(b)
sums received from any deposit held as security for performance of any tenant’s
obligations;

(c)
proceeds of insurance in respect of loss of rent or interest on rent;

(d)
receipts from or the value of consideration given for the grant, surrender or
variation of any Occupational Lease;

(e)
any service charge payments;

(f)
proceeds paid for a breach of covenant or dilapidations under any Occupational
Lease in relation to the Property and for expenses incurred in relation to any
such breach;

(g)
any contribution to a sinking fund paid by an occupational tenant under an
Occupational Lease;

(h)
any contribution by an occupational tenant of the Property to ground rent due
under any lease out of which the Borrower derives its interest in the Property;

(i)
any payment from a guarantor or other surety in respect of any of the items
listed in this definition;

(j)
interest, damages or compensation in respect of any of the items in this
definition; and

(k)
any amount which represents VAT chargeable in respect of any such sum.

“Rent Account” means the current account in the name of the Borrower with the
Account Bank designated by the Borrower and the Agent as the “Rent Account” and
includes any replacement of that Account.
“Repayment Date” means the date which is 7 years from and including the
Utilisation Date.
“Repeating Representations” means each of the representations set out in
Clause 17.1 (Status ) to Clause 17.6 (Governing law and enforcement ),
Clause 17.9 (No Default ), Clause 17.10.1, Clause 17.10.2, Clause 17.11.1
(Auditing basis and no material change ) and Clause 17.13 (Centre of main
interests and establishments ) to Clause 17.19 (Money laundering regulations ),
excluding Clause 17.14 (Environmental).
“Reservations” means each and all of the following reservations that:
(a)
equitable remedies may be granted or refused at the discretion of the court;

(b)
there are limitations on enforcement by laws relating to insolvency generally
and other laws generally affecting the rights of creditors;

(c)
there is time barring of claims under the Statutes of Limitations or other
applicable laws;

(d)
there may be defences of set-off or counterclaim (provided that nothing in this
definition purports to grant to the relevant person any such right and is
without prejudice to any restriction contained in the Finance Documents) and
similar principles, rights and defences under the laws of any foreign
jurisdiction in which relevant obligations may have to be performed; and


17    

--------------------------------------------------------------------------------

    

(e)
any other matters which are set out as qualifications or reservations as to
matters of general application in any legal opinions supplied to the Agent as a
condition precedent under this Agreement.

“Screen Rate" means the euro interbank offered rate administered by the European
Money Markets Institute (or any other person which takes over the administration
of that rate) for the relevant period, displayed on page EURIBOR01 of the
Thomson Reuters screen (or any replacement Thomson Reuters page which displays
that rate) or on the appropriate page of such other information service which
publishes that rate from time to time in place of Thomson Reuters. If such page
or service ceases to be available, the Agent may specify another page or service
displaying the relevant rate after consultation with the Borrower.
“Security Documents” means each of:
(a)
the security agreement entered into by the Borrower in favour of the Security
Trustee which, inter alia, creates a first fixed charge over the Property;

(b)
the mortgage entered into by the Shareholder over its shares in the Borrower in
favour of the Security Trustee; and

(c)
any other document entered into by the Borrower or the Shareholder creating or
expressed to create any Security over all or any part of its assets in respect
of the obligations of the Borrower or the Shareholder under any of the Finance
Documents.

“Security Interest” means any mortgage, pledge, lien, charge, security
assignment, hypothecation, security trust, encumbrance or security interest and
any other agreement or arrangement entered into to create or confer security
over any asset.
“Shareholder” means Hines GREIT II, Inc, a company incorporated under the laws
of the state of Maryland (Maryland SDAT Department ID: D15376171; Employer
Identification Number: 80-0947092) having its principal office and resident
agent at The Corporation Trust Incorporated, 351 West Camden Street, 351 West
Camden Street, Baltimore, MD 21201.
“Shortfall Amounts” means amounts (together with any related VAT):
(a)
of rates and insurance premia;

(b)
in respect of costs and expenses incurred in complying with applicable laws and
regulations relating to the Property;

(c)
in respect of management, maintenance, repair or similar costs or expenses in
relation to the Property; and

(d)
in respect of the provision of services relating to the Property excluding the
fees payable to each of the Managing Agent and the Asset Manager,

to the extent that any of those items are not funded by the tenants, by way of
service charge or otherwise, under an Occupational Lease.
"Specified Time" means 11:00 a.m. on the Quotation Day.
“Subsidiary” means a subsidiary within the meaning of section 155 of the
Companies Act 1963.
"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

18    

--------------------------------------------------------------------------------

    

"TARGET Day" means any day on which TARGET2 is open for the settlement of
payments in euro.
“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document; other than a FATCA Deduction.
“Tax Payment” means either an increase in a payment or a payment made by the
Borrower to a Finance Party under Clause 12.1 (Tax gross-up) or a payment under
clause 12.3 (Tax credit).
“Tenant Contributions” means:
(a)
those amounts of the Rent attributable to insurance premia, service charges,
contributions to a sinking fund and similar payments; and

(b)
any amount representing VAT chargeable on Rent.

“Test Period” means, in relation to:
(f)
Projected Debt Yield Ratio, the immediately following four Interest Periods; and

(g)
Actual Debt Yield Ratio, the immediately preceding Interest Period,

in each case, from the relevant Interest Payment Date.
“TCA” means the Taxes Consolidation Act 1997 of Ireland.
“Transaction Documents” means each and all of:
(a)
the Finance Documents;

(b)
the Occupational Leases;

(c)
the Asset Management Agreement;

(d)
the Management Agreement; and

(e)
any other contracts so designated by the Borrower and the Agent.

“Transfer Certificate” means a transfer certificate substantially in the form
set out in Schedule 4 (Form of Transfer Certificate ) or any other form agreed
between the Agent and the Borrower.
“Transfer Date” means, in relation to an assignment or a transfer, the later of:
(a)
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

(b)
the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

“Treaty Lender” means an Irish Treaty Lender or a US Treaty Lender.

19    

--------------------------------------------------------------------------------

    

“Trust Property” means the benefit of any Security Document entered into with
the Security Trustee as trustee, and any and all property, rights, benefits and
interests which the Security Trustee may at any time have or hold under the
Finance Documents.
“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Finance Documents.
“US Qualifying Lender” means a Lender that is:
(a)
tax resident in the United States; or

(b)
a US Treaty Lender.

“US Tax Treaty” means a double taxation treaty into which the United States has
entered which contains an article dealing with interest or income from debt
claims.
“US Treaty Lender” means a lender which:
(a)
is treated as a resident of a US Treaty State for the purposes of a US Tax
Treaty which makes provision for full exemption from tax imposed by the United
States on interest or income from debt claims; and

(b)
satisfies all of the conditions set forth under US domestic tax law in such US
Tax Treaty to qualify for a full exemption from tax imposed by the United States
on interest or income from debt claims.

“US Treaty State” means a jurisdiction which has entered into a US Tax Treaty
with the United States which has force of law.
“Utilisation” means a utilisation of the Facility.
“Utilisation Date” means the date of a Utilisation, being the date on which the
Loan is to be made.
“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Utilisation Request ).
“Valuation” means an independent valuation commissioned by the Agent, in form
and substance satisfactory to the Agent, prepared by the Valuer and addressed to
the Finance Parties in respect of the Borrower’s interest in the Property
carried out on a Market Value basis.
“Valuer” means CBRE or such other valuer or surveyor as may be appointed by the
Agent for the purposes of carrying out a valuation of the Property pursuant to
this Agreement.
“VAT” means:
(a)
any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

(b)
any other tax of similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a), or imposed elsewhere.

1.2
Construction

1.2.1
Headings and punctuation in this Agreement are for convenience only and do not
affect its construction or interpretation.


20    

--------------------------------------------------------------------------------

    

1.2.2
Unless the contrary intention appears or where otherwise defined or interpreted,
references in this Agreement to:

(a)
any party to any Finance Document shall be construed so as to include its
successors in title, permitted assigns and permitted transferees to, or of, its
rights and/or obligations under the Finance Documents;

(b)
a document in “agreed form” is a document which is previously agreed in writing
by or on behalf of the Borrower or the Shareholder and the Agent or, if not so
agreed, is in the form specified by the Agent;

(c)
a “disposal” shall include a sale, transfer, grant, lease or other disposal;

(d)
“including” or “in particular” shall not limit words and expressions in
connection with which they are used;

(e)
words denoting the singular include the plural and vice versa and words denoting
any gender include all genders;

(f)
any reference to a clause or schedule is, unless otherwise stated, a reference
to a clause of or schedule to this Agreement;

(g)
headings are for reference purposes only and shall not affect the construction
of this Agreement;

(h)
“in connection with”, “under”, “pursuant to”, “by virtue of” or “in relation to”
shall include each of the others;

(i)
a time of day is a reference to Dublin time;

(j)
an obligation of any party to the Finance Documents (other than the Finance
Parties) to do something shall include an obligation to procure that it is done
and an obligation not to do something shall include an obligation not to permit,
suffer or allow it;

(k)
an Event of Default or a Default which is “continuing” is continuing if it has
not been waived in writing by the Agent or remedied to the satisfaction of the
Agent;

(l)
a “person” includes (where the context allows) any individual, firm, company,
corporation, government, state or agency of a state or any association, trust,
joint venture, consortium, partnership or other entity (whether or not having
separate legal personality);

(m)
a “regulatory requirement” shall include any regulation, rule, official
directive, request or guideline (whether or not having the force of law which,
if not having the force of law, with which it is customary to comply) of any
governmental, intergovernmental or supranational body, agency, department or of
any regulatory, self-regulatory or other authority or organisation;

(n)
a document, agreement or other instrument is to that document, agreement or
other instrument as amended, novated, supplemented, restated or replaced from
time to time and all agreements or other instruments supplemental thereto; and

(o)
a provision of law is a reference to that provision as amended, extended,
modified, replaced or re-enacted from time to time and all regulations and
includes orders and subordinate legislation from time to time made thereunder
and any analogous provision or rule under any applicable law for the time being
in force.

1.2.3
Words in the English language used in this Agreement to describe German law
concepts only intend to describe such concepts and the consequences of the use
of those words under the laws of Ireland or any other foreign law are to be
disregarded.


21    

--------------------------------------------------------------------------------

    

1.2.4
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

1.3
Segregated Liabilities

1.3.1
For the avoidance of doubt, the Parties acknowledge that Hines GREIT II Ireland
Fund plc is an umbrella type investment company with variable capital and having
segregated liability between its sub-funds and is entering the Finance Documents
to which it is a party for and on behalf of the Fund and, notwithstanding any
provision of this Agreement:

(p)
the provisions of this Agreement and each other Finance Document shall apply to
Hines GREIT II Ireland Fund plc acting on behalf of the Fund and shall not apply
in respect of any Other Sub-Fund;

(q)
no Finance Party shall seek whether in any proceedings or by any other means
whatsoever or wheresoever to have recourse to any assets of any Other Sub-Fund
in the discharge in all or any part of the liabilities of the Borrower under the
Finance Documents;

(r)
if a Finance Party shall succeed by any means whatsoever or wheresoever in
having recourse to any assets of any Other Sub-Fund in the discharge of all or
any part of a liability which was not incurred on behalf of that Other Sub-Fund,
it shall be liable to that Other Sub-Fund to a sum equal to the value of the
benefit thereby obtained by it; and

(s)
if a Finance Party shall succeed in seizing or attaching by any means, or
otherwise levying execution against, any assets of any Other Sub-Fund in respect
of a liability which was not incurred on behalf of that Other Sub-Fund, it shall
hold those assets or the direct or indirect proceeds of the sale of such assets
on trust for that Other Sub-Fund and shall keep those assets or proceeds
separately and identifiable as such property.

2
THE FACILITY

2.1
The Facility

Subject to the terms of this Agreement, the Lenders agree to make available to
the Borrower a Euro loan facility in an aggregate amount equal to the total
Commitments.
2.2
Rights and obligations of the Finance Parties

Unless the Finance Parties agree otherwise:
(t)
the obligations of each Finance Party under the Finance Documents are several;

(u)
failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other party;

(v)
no Finance Party is responsible for the obligations of any other Finance Party
under the Finance Documents;

(w)
the rights of each Finance Party under the Finance Documents are separate and
independent rights;

(x)
any debt arising under the Finance Documents to a Finance Party shall be a
separate and independent debt; and

(y)
a Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

3
PURPOSE OF THE FACILITY

3.1
Purpose

The Borrower shall apply all amounts borrowed under the Facility in or towards
funding the costs of acquiring the Property (inclusive of the taxes, fees and
costs reasonably associated thereon).
3.2
No monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
4
CONDITIONS OF UTILISATION

4.1
Conditions precedent

4.1.1
The Borrower may not deliver a Utilisation Request until the Agent has received
(or will have received by the proposed Utilisation Date) all of the documents
and other evidence listed in Schedule 2 (Conditions precedent ) in form and
substance satisfactory to the Agent and the Agent has notified the Lenders and
the Borrower in writing that this is the case.

4.1.2
The conditions precedent listed in Schedule 2 (Conditions precedent) are for the
sole exclusive benefit of the Bank, are severable and any of them may be waived
by the Bank in whole or in part and on such conditions as it shall think fit.

4.1.3
Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in
Clause 4.1.1, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

4.2
Further conditions precedent

The Lenders will only be obliged to comply with Clause 5.3 (Lenders’
participation) if on the date of that Utilisation Request and on the proposed
Utilisation Date:
(a)
no Default is continuing or would result from the proposed Loan;

(b)
the Repeating Representations to be made by the Borrower are true in all
material respects; and

(c)
on the making of the Loan, the Loan will not exceed the lower of:

(i)
€55,200,000;

(ii)
60% of the Market Value of the Property by reference to the then most recent
Valuation;

(iii)
60% of the Purchase Price; and

(iv)
that amount which would result in a Projected Debt Yield Ratio of 9.5%.

4.3
Conditions Subsequent

4.3.1
By no later than 27 March 2015, the Borrower shall deliver to the Agent
confirmation that each of the Accounts have been opened with the Account Bank,
together with details of each of the Accounts.

4.3.2
By no later than 10 Business Days after the Utilisation Date, the Borrower shall
deliver to the Agent a certified copy of the register of shareholders of the
Borrower.

4.3.3
Within 10 Business Days of the date that it is due to be paid, the Borrower
shall provide confirmation to the Agent that the necessary premium in respect of
the insurance of the Property has been paid.

4.4
Number of Loans

The Facility can only be utilised in a single Utilisation.
5
UTILISATION

5.1
Utilisation of the Facility

The Borrower may utilise the Facility by delivery to the Agent of the duly
completed Utilisation Request not later than 11.00 am at least one clear
Business Days before the date on which the Loan is required.
5.2
Completion of a Utilisation Request

A Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless the proposed Utilisation Date is a Business Day within the
Availability Period.
5.3
Lenders’ participation

5.3.1
If the conditions set out in this Agreement are met, each Lender shall make its
participation in the Loan available by the Utilisation Date through its Facility
Office.

5.3.2
The amount of each Lender’s participation in the Loan will be equal to the
proportion borne by its Commitment to the Facility immediately prior to making
the Loan.

5.3.3
The Agent shall notify each Lender of the details of the Loan and the amount of
its participation in the Loan by 4.00 pm two clear Business Days before the date
on which the Loan is required.

5.4
Cancellation on expiry of Availability Period

Any undrawn part of the Facility shall be automatically cancelled on the last
day of the Availability Period (such cancellation being treated as a prepayment
for the purposes of Clause 11.2 (Prepayment and cancellation fee ). Any
cancellation under this Clause 5.4 (Cancellation on expiry of Availability
Period ) shall reduce the Commitments of the Lenders rateably under the
Facility.
6
REPAYMENT

6.1
Repayment

Subject to any provision of this Agreement requiring earlier payment, the
Liabilities shall be paid and repaid in full on the Repayment Date.
6.2
No reborrowing

The Borrower may not reborrow any part of the Facility which is repaid.
7
PREPAYMENT AND CANCELLATION

7.1
Mandatory prepayment: illegality

If, in any applicable jurisdiction, it becomes unlawful or contrary to any
request from, or any requirement of, any central bank or fiscal, monetary or
other authority (whether or not having the force of law, but, where not having
the force of law, being a request or requirement with which institutions such as
a Lender would be accustomed to comply) for a Lender to perform any of its
obligations as contemplated by this Agreement or to fund or maintain its
participation in the Loan:
(a)
that Lender shall promptly notify the Agent upon becoming aware of that event;

(b)
upon the Agent notifying the Borrower, the Commitment of that Lender will be
immediately cancelled; and

(c)
the Borrower shall prepay that Lender’s participation in the Loan:

(i)
on the last day of the Interest Period occurring after the Agent has notified
the Borrower; or

(ii)
if earlier, the date specified by that Lender in the notice delivered to the
Agent (being no earlier than the last day of any applicable grace period
permitted by law).

7.2
Mandatory prepayment: disposal

If the Borrower disposes of all or any part of the Property, it shall prepay the
Liabilities in full, on the date of the disposal.
7.3
Mandatory prepayment: change of control

If the Shareholder or an Affiliate of the Shareholder cease to be the sole legal
and beneficial owner of the Borrower, unless it has obtained the Agent’s consent
(acting on the instructions of all the Lenders), then:
(d)
the Borrower shall promptly notify the Agent upon becoming aware of that event;
and

(e)
if the Majority Lenders so require, the Agent shall, by not less than five
Business Days’ notice to the Borrower, cancel the Facility and declare the Loan,
together with accrued interest, and all other amounts accrued under the Finance
Documents, immediately due and payable, whereupon the Facility will be cancelled
and all such outstanding amounts will become immediately due and payable.

7.4
Mandatory prepayment: change of Asset Manager

If the Asset Manager or an Alternative Asset Manager ceases to be the asset
manager of the Property, then:
(a)
the Borrower shall promptly notify the Agent upon becoming aware of that event;
and

(b)
if the Majority Lenders so require, the Agent shall, by not less than five
Business Days’ notice to the Borrower, cancel the Facility and declare the Loan,
together with accrued interest, and all other amounts accrued under the Finance
Documents, immediately due and payable, whereupon the Facility will be cancelled
and all such outstanding amounts will become immediately due and payable.

7.5
Mandatory prepayment

7.5.1
The Borrower must promptly upon recovery apply all:

(a)
Lease Prepayment Proceeds;

(b)
Compensation Prepayment Proceeds;

(c)
Recovery Prepayment Proceeds; and

(d)
Insurance Proceeds,

in prepayment of the Liabilities in the following order:
(i)
firstly, to the Agent, payment of all Break Costs;

(ii)
secondly, payment pro rata:

(A)
to the Hedge Counterparty of any amount due but unpaid under the Hedging
Arrangements (not being payments as a result of termination or closing out); and

(B)
to the Agent for the relevant Finance Parties of any accrued interest due but
unpaid under the Finance Documents;

(iii)
thirdly, to the Agent, payment of all Prepayment Fees due to the Lenders;

(iv)
fourthly, to the Agent, payment of other costs, fees and expenses due and
payable to the Lenders; and

(v)
fifthly, payment pro rata:

(A)
to the Agent, prepayment of the Loan (whether or not the same is due); and

(B)
to the Hedge Counterparties of any payments due as a result of termination or
closing out due but unpaid under the Hedge Agreements;

7.6
Voluntary prepayment

Subject to Clause 7.9 (General restrictions on cancellation and prepayment ) and
Clause 14 (Indemnities ), the Borrower may, if it gives the Agent not less than
5 Business Days (or such shorter period as the Majority Lenders may agree) prior
notice, prepay the whole or any part of the Loan (but, if in part, in a minimum
amount of €1,000,000 or an integral multiple of that sum, if more).
7.7
Voluntary cancellation

Subject to Clause 7.9 (General restrictions on cancellation and prepayment ) and
Clause 14 (Indemnities ), the Borrower may, if it gives to the Agent not less
than 5 Business Days’ (or such shorter period as the Majority Lenders may agree)
prior notice, cancel the whole or any part (being a minimum amount of €1,000,000
or an integral multiple thereof, if more) of the Facility. Any cancellation
under this Clause 7.7 (Voluntary cancellation ) shall reduce the Commitments of
the Lenders rateably under the Facility.
7.8
Right of replacement or repayment and cancellation in relation to a single
Lender

7.8.1
If:

(a)
any sum payable to any Lender by the Borrower is required to be increased by
reason of a Tax Deduction; or

(b)
any Lender claims indemnification from the Borrower under Clause 12.2 (Tax
indemnity ) or Clause 13 (Increased Costs),

the Borrower may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, give the Agent notice of
cancellation of the Commitment of that Lender and its intention to procure the
repayment of that Lender’s participation in the Loan or give the Agent notice of
its intention to replace that Lender in accordance with Clause 7.8.4.
7.8.2
On receipt of a notice of cancellation referred to in Clause 7.8.1, the
Commitment of that Lender shall immediately be reduced to zero.

7.8.3
On the last day of each Interest Period which ends after the Borrower has given
notice of cancellation under Clause 7.8.1 (or, if earlier, the date specified by
the Borrower in that notice), the Borrower shall repay that Lender’s
participation in the Loan.

7.8.4
The Borrower, may in the circumstances set out in Clause 7.8.1, on 10 Business
Days prior notice to the Agent and that Lender, replace that Lender by requiring
that Lender to (and, to the extent permitted by law, that Lender shall) transfer
pursuant to Clause 24 (Changes to the Finance Parties ) all (and not part only)
of its rights and obligations under this Agreement to a Lender or other bank,
financial institution, trust, fund or other entity regularly engaged in or
established for the purpose of making, purchasing or investing in loans,
securities or other financial assets, selected by the Borrower which confirms
its willingness to assume and does assume all the obligations of the
transferring Lender in accordance with Clause 24 (Changes to the Finance
Parties ) for a purchase price in cash or other cash payment payable at the time
of the transfer equal to the outstanding principal amount of such Lenders’
participation in the outstanding Loan and all accrued interest (to the extent
that the Agent has not given a notification under Clause 24.10 (Pro-rata
interest settlement ), Break Costs and other amounts payable in relation thereto
under the Finance Documents.

7.8.5
The replacement of a Lender pursuant to Clause 7.8.4 shall be subject to the
following conditions:

(a)
the Borrower shall have no right to replace the Agent or the Security Trustee or
a Hedge Counterpary (unless that Hedge Counterparty is the Lender being
replaced;

(b)
neither the Agent nor any Lender shall have any obligation to find a replacement
Lender;

(c)
in no event shall the Lender replaced under Clause 7.8.4 be required to pay or
surrender any of the fees received by such Lender pursuant to the Finance
Documents; and

(d)
the Lender shall only be obliged to transfer its rights and obligations pursuant
to Clause 7.8.4 once it is satisfied that it has complied with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations in relation to that transfer.

7.8.6
A Lender shall perform the checks described in Clause 7.8.5(d) as soon as
reasonably practicable following delivery of a notice referred to in
Clause 7.8.4 and shall notify the Agent and the Borrower when it is satisfied
that it has complied with those checks.

7.9
General restrictions on cancellation and prepayment

7.9.1
Any notice of cancellation or prepayment given under this Clause 7 (Prepayment
and cancellation ) shall be irrevocable and, unless a contrary indication
appears in this Agreement, shall specify the date or dates upon which the
relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

7.9.2
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to payment of any Break Costs, amounts (if
any) payable under Hedging Arrangements in connection with that prepayment and
any Prepayment Fee, without premium, fee or penalty.

7.9.3
No repayment, prepayment or cancellation is allowed except at the times and in
the manner expressly provided for in this Agreement.

7.9.4
No amount prepaid under this Agreement may be subsequently redrawn.

7.9.5
No amount cancelled under this Agreement may be subsequently reinstated.

7.9.6
Upon receipt of a notice of prepayment or cancellation, the Agent will notify
the Finance Parties concerned promptly of the terms of such notice.

7.9.7
If all or part of the Loan is repaid or prepaid and is not available for
redrawing (other than by operation of Clause 4.2 (Further conditions
precedent )), an amount of the Commitments (equal to the amount of the Loan
which is repaid or prepaid) will be deemed to be cancelled on the date of
repayment or prepayment. Any cancellation under this Clause 7.9.7 shall reduce
the Commitments of the Lenders rateably.

7.9.8
Any prepayment of a Loan (other than a prepayment to a single Lender pursuant to
Clause 7.1 (Mandatory prepayment: illegality ) or Clause 7.8 (Right of
replacement or repayment and cancellation in relation to a single Lender ))
shall be applied pro rata to each Lender’s participation in that Loan.

8
INTEREST

8.1
Calculation of interest

The rate of interest on the Loan for each Interest Period is the percentage rate
per annum which is the aggregate of the applicable:
(a)
Margin;

(b)
EURIBOR; and

(c)
Mandatory Cost, if any.

8.2
Payment of interest

The Borrower shall pay accrued interest on the Loan on each Interest Payment
Date.
8.3
Hedging

8.3.2
From and including the Utilisation Date the Borrower must maintain Hedging
Arrangements in accordance with the provisions of this clause (Hedging).

8.3.3
All Hedging Arrangements must:

(a)
be with a Hedge Counterparty or another counterparty acceptable to the Agent;

(b)
be in form and substance satisfactory to the Agent (which for the avoidance of
doubt may be either an interest rate swap or an interest rate cap);

(c)
hedge the Borrower’s interest rate exposure on an amount equal to the Loan until
the Repayment Date;

(d)
initially, cover the period from the Utilisation Date until no earlier than the
third anniversary of the Utilisation Date and, from the second anniversary of
the Utilisation Date until the Repayment Date, cover the next four lnterest
Periods;

(e)
be charged or assigned by the Borrower by way of security under the Security
Documents.

8.3.4
%3.Any interest rate swap or interest rate cap purchased must be set with a
strike rate no higher than 2.0% per annum. In the event that the Borrower elects
to hedge the Facility via an interest rate swap, the applicable credit spread
over the mid -market rate shall be 0.10% per annum.

8.3.5
The parties to each Hedging Arrangement must comply with the terms of that
Hedging Arrangement.

8.3.6
Neither a Hedge Counterparty nor the Borrower may amend or waive the terms of
any Hedging Arrangement without the consent of the Agent provided always that
this restriction shall not apply to an amendment or waiver that is
administrative and mechanical in nature and does not give rise to a conflict
with any provision of this Agreement.

8.3.7
If, at any time, the notional principal amount of the Hedging Arrangements save
for any fully paid option products, including a cap exceeds or, as a result of a
prepayment, will exceed the aggregate amount of the Loan at that time, the
Borrower must, at the request of the Agent, reduce the notional principal amount
of the Hedging Arrangements by an amount and in a manner satisfactory to the
Agent so that it no longer exceeds or will not exceed the aggregate amount of
the Loan then or that will be outstanding.

8.3.8
Neither a Hedge Counterparty nor the Borrower may terminate or close out any
Hedging Arrangement (in whole or in part) except:

(a)
in accordance with paragraph 8.3.6 above;

(b)
if it becomes illegal for that party to continue to comply with its obligations
under that Hedging Arrangement;

(c)
if the Loan and all other amounts outstanding under the Finance Documents (other
than the Hedging Arrangements) have been unconditionally and irrevocably paid
and discharged in full;

(d)
in the case of termination or closing out by the Hedge Counterparty, if the
Agent serves notice under Clause 23.17(b) (Acceleration) or, having served
notice under Clause 23.17(c) (Acceleration), makes a demand; or

(e)
in the case of termination or closing out by the Borrower, with the consent of
the Agent.

8.3.9
A Hedge Counterparty may only suspend making payments under a Hedging
Arrangement if the Borrower is in breach of its payment obligations under that
Hedging Arrangement.

8.3.10
Each Hedge Counterparty acknowledges that the rights of the Borrower under the
Hedging Arrangements to which it is party have been charged or assigned by way
of security under the Security Documents.

8.4
Default interest

8.4.2
If the Borrower fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the Unpaid Sum from the due date up to
the date of actual payment (both before and after judgment) at a rate which,
subject to Clause 8.4.2, is 2% higher than the rate which would have been
payable if the Unpaid Sum had, during the period of non-payment, constituted the
Loan in the currency of the Unpaid Sum for successive Interest Periods, each of
a duration selected by the Agent (acting reasonably). Any interest accruing
under this Clause 8.4 (Default Interest ) shall be immediately payable by the
Borrower on demand by the Agent.

8.4.3
If any Unpaid Sum consists of all or part of the Loan which became due on a day
which was not the last day of an Interest Period:

(a)
the first Interest Period for that Unpaid Sum shall have a duration equal to the
unexpired portion of the current Interest Period; and

(b)
the rate of interest applying to the Unpaid Sum during that first Interest
Period shall be 2% higher than the rate which would have applied if the Unpaid
Sum had not become due.

8.4.4
Default interest (if unpaid) arising on the Unpaid Sum will be compounded with
the Unpaid Sum at the end of each Interest Period applicable to that Unpaid Sum
but will remain immediately payable.

8.5
Notification of interest rate

The Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.
9
INTEREST PERIODS

9.1
Interest Periods

9.1.2
The period for which the Loan is outstanding will be divided into successive
Interest Periods.

9.1.3
The duration of the first Interest Period will start on the Utilisation Date and
end on the first Interest Payment Date to occur after the Utilisation Date.

9.1.4
The duration of each subsequent Interest Period will, save as otherwise provided
in this Agreement, start on each Interest Payment Date (commencing on the first
Interest Payment Date) and end on the next Interest Payment Date provided, if an
Interest Period would otherwise extend beyond the Repayment Date, that Interest
Period will be shortened to end on the Repayment Date.

9.2
Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
9.3
Changes to Interest Periods

9.3.5
The Agent and the Borrower may enter into such other arrangements as they may
agree for the determination and adjustment of Interest Periods.

9.3.6
If the Agent makes any change to an Interest Period referred to in this
Clause 9.3 (Changes to Interest Periods ), it shall promptly notify the Lenders.


22    

--------------------------------------------------------------------------------

    

10
CHANGES TO THE CALCULATION OF INTEREST

10.1
Unavailability of Screen Rate

10.1.11
Interpolated Screen Rate: If no Screen Rate is available for EURIBOR for the
Interest Period of a Loan, the applicable EURIBOR shall be the Interpolated
Screen Rate for a period equal in length to the Interest Period of that Loan.

10.1.12
Reference Bank Rate: If no Screen Rate is available for EURIBOR for:

(a)
Euro; or

(b)
the Interest Period of a Loan and it is not possible to calculate the
Interpolated Screen Rate,

the applicable EURIBOR shall be the Reference Bank Rate as of the Specified Time
and for a period equal in length to the Interest Period of that Loan.
10.1.13
Cost of funds: If paragraph 10.1.2 above applies but no Reference Bank Rate is
available for Euro or the relevant Interest Period there shall be no EURIBOR for
that Loan and Clause 10.2 (Cost of Funds) shall apply to that Loan for that
Interest Period.

10.2
Cost of funds

10.2.7
If this Clause 10.2 applies, the rate of interest on each Lender's share of the
relevant Loan for the relevant Interest Period shall be the percentage rate per
annum which is the sum of:

(f)
the Margin; and

(g)
the rate notified to the Agent by that Lender as soon as practicable and in any
event before interest is due to be paid in respect of that Interest Period to be
that which expresses as a percentage rate per annum the cost to the relevant
Lender of funding its participation in that Loan from whatever source it may
reasonably select; and

(h)
the Mandatory Cost, if any, applicable to that Lender's participation in the
Loan.

10.2.8
If this Clause 10.2 applies and the Agent or the Borrower so requires, the Agent
and the Borrower shall enter into negotiations (for a period of not more than
thirty days) with a view to agreeing a substitute basis for determining the rate
of interest.

10.2.9
Any alternative basis agreed pursuant to paragraph 10.2.2 above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

10.2.10
If this Clause 10.2 applies but any Lender does not supply a quotation by the
time specified in paragraph 10.2.1(b) above the rate of interest shall be
calculated on the basis of the quotations of the remaining Lenders.

11
FEES

11.1
Arrangement fee

The Borrower will pay to the Arranger an arrangement fee in the amount and at
the times agreed in the Fees Letter.
11.2
Prepayment and cancellation fee

Upon any prepayment of the whole or any part of the Loan or cancellation of any
undrawn Commitment other than in accordance with:

23    

--------------------------------------------------------------------------------

    

(f)
Clause 7.1 (Mandatory prepayment: illegality);

(g)
Clause 7.5 (Mandatory prepayment);

(h)
Clause 7.8 (Right of replacement or repayment and cancellation in relation to a
single Lender ); or

(i)
clause 7.6 (Voluntary prepayment), but only if such voluntary prepayment is
within 30 Business Days after an assignment or transfer in accordance with
clause 24.1 (Assignments and transfers by the Lenders) and the relevant assignee
or transferree is not a real estate debt fund represented by Deka Immobilien
Investment GmbH,

the Borrower will pay to the Agent a prepayment or cancellation fee payable on
the date of any prepayment of the Loan or cancellation of the relevant
Commitment in the following amounts:
(i)
if the prepayment or cancellation is made on or after the date of this Agreement
but on or before the first anniversary of the Utilisation Date, 1.5% of the
amount prepaid or cancelled;

(ii)
if the prepayment or cancellation is made after the first anniversary of the
Utilisation Date but on or before the second anniversary of the Utilisation
Date, 0.75% of the amount prepaid or cancelled;

(iii)
if the prepayment or cancellation is made after the second anniversary of the
Utilisation Date but on or before the third anniversary of the Utilisation Date,
0.15% of the amount prepaid or cancelled; and

(iv)
thereafter, no prepayment or cancellation fee will be payable.

12
TAX GROSS UP AND INDEMNITIES

12.1
Tax gross-up

12.1.2
The Borrower shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

12.1.3
The Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall promptly notify the
Borrower.

12.1.4
If the Borrower is required by law to make a Tax Deduction, the amount of the
payment due from the Borrower shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

12.1.5
The Borrower is not required to make an increased payment to a Lender under
Clause 12.1.3 for a Tax Deduction in respect of tax imposed (i) under the laws
of Ireland or (ii) under the laws of the United States, in either case on a
payment of interest on the Loan if, on the date on which the payment falls due:

(a)
the payment could have been made to the relevant Lender without a Tax Deduction
if it was a Qualifying Lender, but on that date that Lender is not or has ceased
to be a Qualifying Lender other than as a result of any change after the date it
became a Lender under this Agreement in (or in the published interpretation,
administration or application of) any Law or Treaty or any published practice or
published concession of any relevant taxing authority; or


24    

--------------------------------------------------------------------------------

    

(b)
the relevant Lender is a Qualifying Lender solely by virtue of being a Treaty
Lender and the Borrower making the payment is able to demonstrate that the
payment could have been made to that Lender without the Tax Deduction had that
Lender complied with its obligations to co-operate under Clause 12.1.7.

12.1.6
If the Borrower is required to make a Tax Deduction, it shall make that Tax
Deduction and any payment required in connection with that Tax Deduction within
the time allowed and in the minimum amount required by law.

12.1.7
Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment evidence
reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.

12.1.8
A Treaty Lender and the Borrower which makes a payment to which that Treaty
Lender is entitled shall use all reasonable endeavours to co-operate in
completing any procedural formalities necessary for the Borrower to obtain
authorisation to make that payment without a Tax Deduction. In the case of
payments that are sourced in the United States for tax purposes, each Lender
that is not a U.S. tax resident shall deliver to the Borrower and the Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter as reasonably requested by the Borrower or the Agent) an IRS
Form W-8BEN-E certifying that such Lender is a Treaty Lender. Each Lender agrees
that if any form or certification it previously delivered expires or becomes
obsolete or inaccurate in any respect, it shall promptly update such form or
certification, or promptly notify the Borrower and the Agent in writing of its
legal inability to do so.

12.2
Tax indemnity

12.2.1
The Borrower shall, within three Business Days of demand by the Agent, pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document, provided this shall not apply:

(c)
with respect to any Tax assessed on a Finance Party:

(i)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

(ii)
under the law of the jurisdiction in which that Finance Party’s Facility Office
is located or in which that Finance Party has a permanent establishment, taxable
presence, or any other present or former connection in respect of amounts
received or receivable in that jurisdiction,

if that Tax is (i) imposed on or calculated by reference to the net income,
profits or gains received or receivable (but not any sum deemed to be received
or receivable) by that Finance Party, (ii) a franchise or similar Tax, or (iii)
a branch profits Tax; or
(d)
to the extent a loss, liability or cost:

(i)
is otherwise compensated for by an increased payment under Clause 12.1 (Tax
gross-up );

(ii)
would have been compensated for by an increased payment under Clause 12.1 (Tax
gross-up ) but was not so compensated solely because one of the exclusions in
Clause 12.1.4 applied; or

(iii)
relates to a FATCA Deduction required to be made by a Party.


25    

--------------------------------------------------------------------------------

    

12.2.2
A Protected Party making, or intending to make, a claim under Clause 12.2.1
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Borrower.

12.2.3
A Protected Party shall, on receiving a payment from the Borrower under
Clause 12.2 (Tax indemnity ), notify the Agent.

12.3
Tax credit

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:
(a)
a Tax Credit is attributable to that Tax Payment or to a Tax Deduction in
consequence of which that Tax Payment was required; and

(b)
that Finance Party has obtained and utilised that Tax Credit,

the relevant Finance Party shall pay to the Borrower within 5 Business Days of
the date on which it has obtained, utilised or retained such Tax Credit the
amount equal to the lesser of (i) the amount of the Tax Credit or (ii) such
amount which that Finance Party determines will leave it (after that payment) in
the same after-Tax position as it would have been in had the Tax Payment not
been required to be made by the Borrower.
12.4
Lender status confirmation

12.4.9
Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate or Assignment Agreement
which it executes on becoming a Party, and for the benefit of the Agent and
without liability to the Borrower, which of the following categories it falls
in:

(a)
not a Qualifying Lender;

(b)
a Qualifying Lender (other than a Treaty Lender); or

(c)
a Treaty Lender.

12.4.10
If a New Lender fails to indicate its status in accordance with this
Clause 12.4 (Lender status confirmation ) then such New Lender shall be treated
for the purposes of this Agreement (including by the Borrower) as if it is not a
Qualifying Lender until such time as it notifies the Agent which category
applies (and the Agent, upon receipt of such notification, shall inform the
Borrower). For the avoidance of doubt, a Transfer Certificate or Assignment
Agreement shall not be invalidated by any failure of a Lender to comply with
this Clause 12.4 (Lender status confirmation ).

12.4.11
The Original Lender hereby represents and warrants that at the date of this
Agreement it is a Qualifying Lender and shall, for the duration of this
Agreement, continue to be a Qualifying Lender unless it has given the Borrower
60 days’ notice that it shall cease to be a Qualifying Lender.

12.4.12
As of the date of this Agreement and through and until the Repayment Date, each
Lender hereby represents and warrants that: (A) neither it, (B) nor any of its
officers, managers nor directors, (C) nor any direct or indirect owner of 10% or
more of the beneficial interests in such Lender, (D) nor, to such Lender’s
knowledge, any other beneficial owner of such Lender:

(a)
is listed in the "Alphabetical Listing of Blocked Persons, Specially Designated
Nationals, Specially Designated Terrorists, Specially Designated Global
Terrorists, Foreign Terrorist Organizations, and Specially Designated Narcotics
Traffickers" (the "OFAC List") published by the United States Office of Foreign
Assets Control, as in effect from time to time, and as


26    

--------------------------------------------------------------------------------

    

such list is located on the U.S. Department of Treasury's website:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx;
(b)
is a person or entity who has been determined by a competent authority to be
subject to the prohibitions contained in Executive Orders issued by the United
States government pertaining to the OFAC List (the "U.S. Executive Orders") or,
to such Lender’s knowledge, is otherwise a person, entity or government with
whom a United States person is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under United
States law, regulation and/or executive orders;

(c)
is owned or controlled by, or acts for or on behalf of, any person or entity on
the OFAC List or any other person or entity who has been determined by a
competent authority to be subject to the prohibitions contained in the U.S.
Executive Orders pertaining to the OFAC List (any person referenced in this
provision, or in provisions (a)-(b) above, is hereby referred to herein as a
"Blocked Person");

(d)
has made any bribe or other financial inducement to a public official or
governmental employee in the past in connection with the acquisition, financing,
operation or otherwise pertaining to the Property in violation of the Foreign
Corrupt Practices Act of the United States of America and the rules and
regulations promulgated thereunder.

If the Borrower learns that a Lender is, becomes, or appears to be a Blocked
Person, the Borrower may delay the sale contemplated by this Agreement pending
its conclusion of its investigation into the matter of such Lender’s status as a
Blocked Person. If the Borrower determines that a Lender is or becomes a Blocked
Person, the Borrower shall have the absolute right to immediately terminate this
Agreement and take all other actions necessary, or in the opinion of the
Borrower, appropriate to comply with applicable laws regarding such Blocked
Person. The provisions of this Clause 12.4.4 will survive termination of this
Agreement.
12.5
Determinations

Unless a contrary indication appears, in this Clause 12 (Tax gross up and
indemnities ) a reference to “determines” or “determined” means a determination
made in the absolute discretion of the person making the determination.
12.6
Stamp taxes

The Borrower will pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability each Finance Party may incur
in relation to any stamp duty, registration or other similar Taxes payable in
respect of any Finance Document.
12.7
VAT

12.7.1
All amounts expressed to be payable under a Finance Document by any Party to a
Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to Clause 12.7.2, if VAT is
or becomes chargeable on any supply made by any Finance Party to any Party under
a Finance Document and such Finance Party is required to account to the relevant
tax authority for the VAT, that Party must pay to such Finance Party (in
addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of that VAT (and such Finance Party must
promptly provide an appropriate VAT invoice to that Party).

12.7.2
If VAT is or becomes chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party other than the Recipient (the “Relevant Party”) is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):


27    

--------------------------------------------------------------------------------

    

(c)
(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this Clause 12.7.2(a) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and

(d)
(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

12.7.3
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

12.7.4
Any reference in this Clause 12.7 (VAT ) to any Party shall, at any time when
such Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the member
of such group for VAT purposes at such time which is prescribed by law as the
relevant Party for such purposes.

12.7.5
In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

12.8
FATCA Information

(e)
Subject to paragraph (c) below, each Party shall, within ten Business Days of a
reasonable request by another Party:

(i)
confirm to that other Party whether it is:

(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party;

(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party's compliance with FATCA;

(iii)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation, or exchange of
information regime.

(f)
If a Party confirms to another Party pursuant to paragraph (a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

(g)
Paragraph (a) above shall not oblige any Finance Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:


28    

--------------------------------------------------------------------------------

    

(i)
any law or regulation;

(ii)
any fiduciary duty; or

(iii)
any duty of confidentiality.

(h)
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

12.9
FATCA Deduction

12.9.1
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

12.9.2
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower and the Agent and the Agent shall notify the other
Finance Parties.

13
INCREASED COSTS

13.1
Increased Costs

13.1.4
Subject to Clause 13.3 (Exceptions ), the Borrower shall, within 15 Business
Days of demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of:

(c)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulatory requirement; or

(d)
compliance with any law or regulatory requirement made after the date of this
Agreement.

13.1.5
For the purposes of this this Clause 13 (Increased Costs), “Increased Costs”
means:

(i)
a reduction in the rate of return from the Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;

(j)
an additional or increased cost; or

(k)
a reduction of any amount payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.
13.2
Increased Costs claim

13.2.7
A Finance Party intending to make a claim pursuant to this Clause 13 (Increased
Costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Borrower.

13.2.8
Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide to the Agent a certificate confirming the amount of its Increased Costs.

13.3
Exceptions

13.3.13
The liability of the Borrower to pay any increased amount under this Clause 13
(Increased Costs) shall not apply to the extent any Increased Cost is:

(a)
attributable to a Tax Deduction required by law to be made by the Borrower;

(b)
attributable to any FATCA Deduction required to be made by a Party;

(c)
compensated for by Clause 12.2 (Tax indemnity ) (or would have been compensated
for under Clause 12.2 (Tax indemnity ) but was not so compensated solely because
any of the exclusions in Clause 12.2.1(a) and Clause 12.2.1(b) applied);

(d)
compensated for by the payment of the Mandatory Cost; or

(e)
attributable to the wilful breach by the relevant Finance Party or its Affiliate
of any law or regulatory requirement.

14
INDEMNITIES

14.1
Currency indemnity

14.1.9
If any sum due from the Borrower under the Finance Documents (a “Sum”), or if
any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:

(a)
making or filing a claim or proof against the Borrower; or

(b)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

the Borrower shall, as an independent obligation, within five Business Days of
demand (which demand shall be accompanied by reasonable details of the amount
demanded), indemnify each Finance Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between:
(iv)
the rate of exchange used to convert that Sum from the First Currency into the
Second Currency; and

(v)
the rate or rates of exchange available to that person at the time of its
receipt of that Sum.

14.1.10
The Borrower waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

14.2
Other indemnities

The Borrower shall, within five Business Days of demand (which demand shall be
accompanied by reasonable details of the amount demanded), indemnify each
Finance Party against any cost, loss or liability incurred by that Finance Party
as a result of:
(f)
the occurrence of any Default;

(g)
the failure of the Borrower to pay any amount due under a Finance Document on
its due date, including without limitation, any cost, loss or liability arising
as a result of Clause 12 (Tax gross up and indemnities );

(h)
funding, or making arrangements to fund, its participation in the Loan requested
in the Utilisation Request but not made by reason of the operation of any
provision of this Agreement (other than by reason of default or negligence by
that Finance Party alone); or

(i)
the Loan (or part of the Loan) not being prepaid in accordance with a notice of
prepayment or otherwise as agreed with the Agent.

14.3
Indemnity to the Agent

The Borrower shall promptly indemnify the Agent against:
(e)
any cost, loss or liability incurred by the Agent (acting reasonably) as a
result of:

(v)
investigating any event which it reasonably believes is a Default;

(vi)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

(vii)
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement; and

(f)
any cost, loss or liability incurred by the Agent (otherwise than by reason of
the Agent’s gross negligence or wilful misconduct) in acting as Agent under the
Finance Documents.

14.4
Indemnity to the Security Trustee

(l)
The Borrower shall promptly indemnify the Security Trustee and any Receiver
against any cost, loss or liability incurred by any of them:

(i)
any failure by the Borrower to comply with its obligations under
Clause 16 (Costs and Expenses );

(ii)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

(iii)
the taking, holding, protection or enforcement of the Security Documents or the
Security Interests constituted by them;

(iv)
the exercise of any of the rights, powers, discretions, authorities and remedies
vested in the Security Trustee and any Receiver by the Finance Documents or by
law;

(v)
any default by the Borrower in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents;

(vi)
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement; or

(vii)
acting as Security Trustee or Receiver under the Finance Documents or which
otherwise relates to any of the Trust Property (otherwise, in each case, than by
reason of the relevant Security Trustee’s or Receiver’s gross negligence or
wilful misconduct).

(m)
The Security Trustee and every Receiver may, in priority to any payment to the
other Finance Parties, indemnify itself out of the Charged Assets in respect of,
and pay and retain, all sums necessary to give effect to the indemnity in this
Clause 14.4 (Indemnity to the Security Trustee ) and shall have a lien on the
Security Interests created by the Security Documents and the proceeds of
enforcement of the Security Interests created by the Security Documents for all
moneys payable to it.

14.5
Break Cost Indemnity

14.5.6
The Borrower must pay to each Lender its Break Costs (together with any interest
accrued on such interest) promptly upon request.

14.5.7
At the request of the Agent, each Lender must supply to the Agent for the
Borrower its calculations showing in reasonable detail any Break Costs being
claimed by it under this Clause 14.5 (Break Cost Indemnity ).

14.5.8
Nothing in this Clause 14.5 (Break Cost Indemnity ) or in the Finance Documents
shall oblige any Lender to enter into any hedging arrangement in connection with
the interest payable by the Borrower under this Agreement or otherwise.

15
MITIGATION

15.1
Mitigation

Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to,
Clause 7.1 (Mandatory prepayment: illegality ), Clause 12 (Tax gross up and
indemnities ) or Clause 13 (Increased Costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to an
Affiliate or another Facility Office. This does not in any way limit the
obligations of the Borrower under the Finance Documents.
15.2
Limitation of indemnity

15.2.2
The Borrower shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 15.1 (Mitigation ).

15.2.3
A Finance Party is not obliged to take any steps under Clause 15.1 (Mitigation )
if, in its opinion (acting reasonably), to do so might be prejudicial to it.

16
COSTS AND EXPENSES

16.1
Transaction expenses

The Borrower shall promptly on demand pay to the Agent and the Arranger the
amount of all costs and expenses (including legal, valuation and other
professional or other costs, fees and expenses) reasonably incurred by any of
the Finance Parties in connection with the negotiation, preparation, printing,
execution and perfection of:
(e)
this Agreement and any other documents referred to in this Agreement; and

(f)
any other Finance Document (other than any document relating to the transfer,
assignment or resignation of a Finance Party) executed after the date of this
Agreement.

16.2
Amendment costs

If a party to any of the Finance Documents (other than a Finance Party) requests
an amendment, waiver or consent or an amendment is required under this Agreement
pursuant to a change of currency, the Borrower shall, within three Business Days
of demand, reimburse the Agent for the amount of all costs and expenses
(including legal fees) reasonably incurred by the Agent in responding to,
evaluating, negotiating or complying with that request or requirement (to the
extent that such fees have been notified in writing to the Borrower prior to
commencement of the relevant work).
16.3
Enforcement and preservation costs

The Borrower shall, within three Business Days of demand, pay, on a full
indemnity basis, to each Finance Party the amount of all costs and expenses
(including legal fees) incurred by that Finance Party in connection with the
investigation of any actual or alleged Default or with the enforcement of, or
the preservation of any rights under, any Finance Document or Security Interest
constituted by the Finance Documents and with any proceedings instituted by or
against that Finance Party as a consequence of it entering into a Finance
Document, taking or holding the Security Interests constituted by the Finance
Documents or enforcing those rights.

29    

--------------------------------------------------------------------------------

    

17
REPRESENTATIONS AND WARRANTIES

The Borrower makes the representations and warranties set out in this
Clause 17 (Representations and warranties ) to each Finance Party on the date of
this Agreement.
17.1
Status

17.1.2
It is a sub-fund of an umbrella type investment company with variable capital
and having segregated liability between its sub-funds and is validly existing
under the law of its jurisdiction of incorporation.

17.1.3
It has the power to own its assets and carry on its business as it is being
conducted.

17.2
Binding obligations

The obligations expressed to be assumed by it in each Finance Document are,
subject to the Reservations, legal, valid, binding and enforceable obligations.
17.3
Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:
(i)
any Law or regulatory requirement applicable to it;

(j)
its constitutional documents; or

(k)
any agreement or instrument binding upon it or any of its assets.

17.4
Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.
17.5
Validity and admissibility in evidence

Subject to the Reservations, all Authorisations required:
(c)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations under the Finance Documents; and

(d)
to make the Finance Documents to which it is a party admissible in evidence in
its jurisdiction of incorporation and in Ireland,

have been obtained or effected and are in full force and effect.
17.6
Governing law and enforcement

17.6.1
Subject to the Reservations, where the laws of Ireland is the choice as the
governing law of any Finance Document, such choice will be recognised and
enforced in its jurisdiction of incorporation.

17.6.2
Subject to the Reservations, any judgment obtained in Ireland in relation to a
Finance Document will be recognised and enforced in its jurisdiction of
incorporation.

17.7
Deduction of Tax


30    

--------------------------------------------------------------------------------

    

17.7.1
It is not required to make any deduction or withholding for or on account of Tax
from any payment it may make under any Finance Document to a Lender which is a
Qualifying Lender.

17.7.2
No tenant under any Occupational Lease is required under any law to make any
deduction or withholding for or on account of Tax from any Rent.

17.8
No filings or stamp taxes

17.8.1
Subject to the Reservations it is not necessary that the Finance Documents be
filed, recorded or enrolled with any court or other authority or that any stamp,
stamp duty land tax, registration or similar tax be paid on or in relation to
those Finance Documents or the transactions contemplated by those Finance
Documents except for any registration due under:

(a)
any registration due under Part IV of the Companies Act 1963;

(b)
a registration in the Land Registry in respect of the Form 52 referred to in
Schedule 2 (Conditions precedent);

(c)
a registration of the Security Document entered by the Borrower in the Registry
of Deeds.

17.8.2
Any disclosure required to be made by it to any relevant taxing authority in
relation to stamp duty land tax payable on any transactions contemplated by or
being financed by the Transaction Documents has been made.

17.9
No Default

17.9.1
No Event of Default is continuing or would reasonably be expected to result from
the making of the Utilisation.

17.9.2
No other event or circumstance is outstanding which constitutes an event of
default under any other agreement or instrument which is binding on it or to
which its assets are subject which would have a Material Adverse Effect.

17.10
No misleading information

17.10.1
So far as it is aware, any factual information which has been provided in
writing by it or on its behalf with respect to:

(e)
any Transaction Document;

(f)
the Valuation; or

(g)
any Certificate of Title,

was true and accurate in all material respects as at the date it was provided or
as at the date (if any) at which it is stated.
17.10.2
The financial projections included in any information provided in writing by it
or on its behalf with respect to any Finance Document have been prepared on the
basis of recent historical information and on the basis of reasonable
assumptions.

17.10.3
So far as it is aware, nothing has occurred since the information referred to
above was provided and no information has been given or withheld that results in
any such information being untrue or misleading in any material respect.

17.11
Auditing basis and no material change


31    

--------------------------------------------------------------------------------

    

17.11.1
All its accounts and other financial information (whether or not audited)
delivered to any Finance Party:

(j)
have been prepared in accordance with generally accepted accounting principles
in Ireland or, where appropriate, other generally accepted accounting principles
applicable to the jurisdiction in question, consistently applied; and

(k)
fairly represent its financial condition as at the date they were drawn up,

unless, in either case, expressly disclosed in writing to the contrary to the
Agent along with the relevant statements.
17.11.2
There has been no material adverse change in its financial condition, business
or assets since the date of its latest balance sheet and accounts.

17.12
No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, are reasonably likely to be adversely determined
and if so if adversely determined, would reasonably be expected to have a
Material Adverse Effect, have (to the best of its knowledge and belief) been
started or threatened against it.
17.13
Centre of main interests and establishments

For the purposes of the Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the “Regulation”), its centre of main interest (as
that term is used in article 3(1) of the Regulation) is situated in its
jurisdiction of incorporation and it has no “establishment” (as that term is
used in article 2(h) of the Regulations) in any other jurisdiction.
17.14
Environmental

With respect to the Property, save as otherwise disclosed in any environmental
reports (including the HJ Lyons Report and any report specifically referred to
in that report) delivered to the Agent on or before the date of this Agreement:
(a)
it is in full compliance with all applicable Environmental Law and all necessary
Environmental Permits;

(b)
there is no Environmental Claim current or (to its knowledge and belief) pending
or threatened; and

(c)
there are no past or present circumstances which could found an Environmental
Claim where such claim might result in a Material Adverse Effect or any
liability being payable by a Finance Party.

17.15
Legal and beneficial ownership of assets

17.15.1
Save as disclosed in the Certificate of Title, it is (or will be from the
Utilisation Date) the sole and absolute legal and beneficial owner of, and has
good and valid title to, the Charged Assets free from any Security Interest
other than the Permitted Security Interests.

17.15.2
Except as disclosed in any Property Report:

(a)
all consents, licences and authorisations required by it in connection with its
ownership of the Property have been obtained or effected (as appropriate) and
are in full force and effect;


32    

--------------------------------------------------------------------------------

    

(b)
the Borrower is unaware of any breach of any law or regulation which is
outstanding which adversely affects or would reasonably be expected to adversely
affect the value of the Property or the Rents in respect of the Property;

(c)
(other than where the same is immaterial) there is no covenant, agreement,
stipulation, reservation, condition, interest, right or other adversely
affecting the Property;

(d)
nothing has arisen or has been created or is outstanding which would be an
overriding interest or an unregistered interest which overrides the first
registration of or registered dispositions over the Property;

(e)
all facilities necessary for the enjoyment and use of the Property are enjoyed
by the Property;

(f)
no facility necessary for the enjoyment and use of the Property (including those
necessary for the carrying on of any business of the Borrower at the Property)
is enjoyed by the Property on terms entitling any person to terminate or curtail
its use;

(g)
it has not received any notice of any adverse claim by any person in respect of
the ownership of the Property or any interest in it, nor has any acknowledgement
been given to any person in respect of the Property; and

(h)
the Property is held by the Borrower free from any tenancy or licence other than
those entered into in accordance with this Agreement.

17.16
Security Interests

17.16.1
Subject to the Reservations, each Security Document confers or, as the case may
be, will confer, upon execution and delivery and, where applicable,
registration, a first priority security interest of the type described and which
is not liable to avoidance on insolvency.

17.16.2
Save for a Permitted Security Interest, no Security Interest exists over any of
its assets.

17.17
No other business

It has not carried on any business or investment activities, and has not
incurred any liabilities or undertaken any obligations, since its incorporation
other than acquiring, owning and managing the Property.
17.18
Share capital and ownership

As at the date of this Agreement, the entire issued share capital of the
Borrower is legally and beneficially owned by the Shareholder.
17.19
Money laundering regulations

All amounts to be made available to the Borrower under the Finance Documents
will be drawn for its own account and not for the account or upon the initiative
(Veranlassung) of any Economic Beneficiary (wirtschaftlich Berechtigter) other
than the Borrower.
17.20
No employees

It has not had, at any time, any employees or any obligation in respect of any
retirement benefit or occupational pension scheme.
17.21
Taxes paid

It has duly and punctually paid all Taxes applicable to, or imposed on or in
relation to it, its business, the Charged Assets or otherwise.

33    

--------------------------------------------------------------------------------

    

17.22
Tax

17.22.1
It is and always has been resident for Tax purposes in Ireland and in no other
jurisdiction.

17.22.2
It holds the Property as an investment.

17.22.3
It is duly registered for VAT purposes.

17.22.4
It is and shall remain an authorised investment company within the meaning of
section 739B of the TCA.

17.22.5
It has sufficient documentation available to demonstrate the criteria taken into
account in determining arm’s length terms for transactions between any party
with whom it is connected or associated for any Tax purpose (or was so connected
or associated at the time the relevant transaction was entered into).

17.23
Insolvency

17.23.1
As at the date of this Agreement it is not deemed unable to pay its debts within
the meaning of section 214 of the Companies Act 1963 or any analogous provision
in any relevant jurisdiction.

17.23.2
It is not subject to an Insolvency event.

17.24
Repetition of representations

17.24.1
The representations set out in this Clause 17 (Representations and warranties )
are made by the Borrower on the date of this Agreement.

17.24.2
The Repeating Representations are deemed to be made by the Borrower by reference
to the facts and circumstances then existing on:

(a)
the date of the Utilisation Request and the first day of each Interest Period;
and

(b)
in relation to Clause 17.11 (Auditing basis and no material change ), each date
on which the relevant person delivers or is obliged to deliver the financial
statements in accordance with Clause 18.1 (Financial statements ).

18
INFORMATION UNDERTAKINGS

The undertakings in this Clause 18 (Information undertakings ) remain in force
from the date of this Agreement for so long as any amount is outstanding under
the Finance Documents or any Commitment is in force.
18.1
Financial statements

The Borrower shall supply to the Agent in sufficient copies for all the Lenders
as soon as they become available, but in any event within 180 days after the end
of each of its financial years, its audited financial statements for that
financial year.
18.2
Compliance certificate

The Borrower shall supply to the Agent, by no later than five Business Days
before each Interest Payment Date, a Compliance Certificate signed by one
authorised signatory setting out (in reasonable detail) computations as to
compliance with Clause 19 (Financial covenants ) as at that Interest Payment
Date.
18.3
Requirements as to financial statements

Each set of financial statements delivered pursuant to Clause 18.1 (Financial
statements ) shall be:
(e)
certified by a director of the relevant company to which they relate as being a
true and fair view of its financial condition as at the date at which those
financial statements were drawn up and as fairly representing the results of its
operations for the period then ending; and

(f)
prepared using Irish or other internationally generally accepted accounting
principles and that any change in the accounting practice or financial reference
period from those used in the statements previously supplied are notified to the
Agent with sufficient information for the Agent to make an accurate comparison
with the previous statements.

18.4
Accounts

The Borrower shall supply to the Agent a statement showing the balance standing
to the credit of each of the Accounts together with any debits or credits since
the last such statement:
(g)
by no later than 5 Business Days prior to each Interest Payment Date; and

(h)
promptly at any other time the Agent may request,

provided that the Borrower shall not be required to supply such information to
the extent that the Agent has been provided with the necessary items to enable
the Agent to gain on-line viewing rights in respect of each of the Accounts.
18.5
Details of Occupational Leases

The Borrower shall supply to the Agent in sufficient copies for all of the
Lenders, the following information in form and substance satisfactory to the
Agent (acting reasonably):
(d)
no later than five Business Days prior to each Interest Payment Date:

(i)
a schedule of the existing occupational tenants showing for each tenant the
rent, service charge, VAT and other payments payable in the previous rental
quarter by each of those tenants;

(ii)
details of any current or historic arrears of any payment referred to in
Clause 18.5(a)(i) and any steps being taken to recover those payments;

(iii)
details of any rent reviews in progress or agreed with respect to any
Occupational Lease; and

(iv)
details of any Occupational Lease which has expired, has had a break option
exercised or been otherwise determined or surrendered, or will expire, have a
break option exercised or be determined or surrendered at any time during the
immediately following Interest Period, and any new Occupational Leases proposed;
and

(e)
promptly, any other information in respect of the Property, any Occupational
Lease or any occupational tenant (and any guarantor or surety of that
occupational tenant) of an Occupational Lease as the Agent may reasonably
request.

18.6
Information: miscellaneous

The Borrower shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):
(d)
all documents which are not of a minor, administrative or routine nature
dispatched by it to its shareholders (or any class of them) or its creditors
generally at the same time as they are dispatched;

(e)
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
it and which might, if adversely determined, have a Material Adverse Effect;

(f)
full details of any breach, dispute, repudiation or disclaimer of any
Transaction Document (save in the case of any breach or dispute which is
immaterial provided that all breaches and payment disputes under the terms of
any Occupational Lease shall be material); and

(g)
promptly, such further information regarding its financial condition, business
and operations as any Finance Party (through the Agent) may reasonably request.

18.7
Notification of default

18.7.3
The Borrower shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence.

18.7.4
Promptly upon a request by the Agent, the Borrower shall supply to the Agent a
certificate (which shall contain relevant figures and calculations) signed by
two of its directors or senior officers on its behalf certifying that no Default
is continuing (or, if a Default is continuing, specifying the Default and the
steps, if any, being taken to remedy it).

18.8
“Know your customer” checks

18.8.3
The Borrower shall promptly on the request of any Finance Party provide any
documentation and other evidence as is requested by that Finance Party (whether
for itself or for a prospective Lender) in order for it to comply with its “know
your customer” requirements.

18.8.4
Each Lender shall promptly upon the request of the Agent supply such
documentation and other evidence as is requested by the Agent in order for the
Agent to carry out and be satisfied with its “know your customer” requirements
pursuant to the transactions contemplated in the Finance Documents.

18.9
Syndication

It is acknowledged that the Arranger may, at its own cost, transfer some or all
of its Commitment in accordance with the terms of this Agreement and the
Borrower shall provide such assistance and information as the Agent or Arranger
may reasonably require and will enter into such intercreditor arrangements as
the Agent may require (and provide such supporting board resolutions as the
Agent may require) in connection with such syndication (provided that the
reasonable costs incurred by the Borrower in connection with the entry into any
intercreditor agreement in respect of a syndication shall be borne by the
Arranger provided such fees have been approved in advance by the Arranger) and
will pass on to the Agent and the Arranger any enquiries received from potential
Lenders.
18.10
Money Laundering

The Borrower will promptly inform the Lenders (by written notice to the Agent)
if it is not, or ceases to be, the Economic Beneficiary (wirtschaftlich
Berechtigter) of all amounts made available to it under the Finance Documents,
and will provide to the Agent in writing full details of any such Economic
Beneficiary (wirtschaftlich Berechtigter).
19
FINANCIAL COVENANTS

The Borrower gives the undertakings in this Clause 19 (Financial covenants )
which remain in force from the date of this Agreement for so long as any amount
is outstanding under the Finance Documents or any Commitment is in force.
19.1
Loan to value covenant

The aggregate of the Loan and any amount standing to the credit of the Cure
Account shall not, at any time, exceed 70% of the Market Value of the Property
by reference to the then most recent Valuation.
19.2
Debt Yield covenant

The Debt Yield Ratio shall be at least 8% as at each Interest Payment Date.
19.3
Rectification of breach of Loan to value covenant or Debt Yield covenant

19.3.2
No Default shall arise as a result of a breach, on any date, of
Clause 19.1 (Loan to value covenant ) provided that the Borrower:

(c)
within 10 Business Days of such breach, notifies the Agent in writing that it
will remedy such breach; and

(d)
within 20 Business Days of such breach, either:

(iv)
prepays the Loan in accordance with Clause 7.6 (Voluntary prepayment ) (save
that the requirement that the amount of the Loan being prepaid is in a minimum
of €1,000,000 or, if more, an integral multiple of that sum shall not apply) in
an amount such that, immediately following such prepayment, Clause 19.1 (Loan to
value covenant ) and Clause 19.2 (Debt Yield covenant) would be satisfied; or

(v)
pays into the Cure Account an amount such that, immediately following such
payment, if the Loan were to reduce by the amount standing to the credit of the
Cure Account, Clause 19.1 (Loan to value covenant ) and Clause 19.2 (Debt Yield
covenant) would be satisfied.

19.4
Transfer of funds from Cure Account:

19.4.3
The Agent shall transfer any funds standing to the credit of the Cure Account to
the General Account if:

(h)
the test referred to in Clause 19.1 (Loan to value covenant) is satisfied by
reference to the then most recent Valuation; and

(i)
the test referred to in Clause 19.2 (Debt Yield covenant) has been satisfied on
the then most recent two consecutive Interest Payment Dates,

provided that such transfer would not result in a covenant breach or an Event of
Default.
19.4.4
The Agent shall apply any funds standing to the credit of the Cure Account in
the order provided for in Clause 22.3.2(a) if:

(a)
the Borrower requests such an application; or

(b)
such funds have been held in the Cure Account for a continuous period of two
years.

19.5
Limits on rectification

The Borrower may not exercise its cure rights under Clause 19.3 (Rectification
of breach of Loan to value covenant or Debt Yield covenant) on more than two
consecutive quarters or six times in total.
20
GENERAL UNDERTAKINGS

The Borrower gives the undertakings in this Clause 20 (General undertakings )
which remain in force from the date of this Agreement for so long as any amount
is outstanding under the Finance Documents or any Commitment is in force.
20.1
Authorisation

It shall promptly:
(i)
obtain, comply with and do all that is necessary to maintain in full force and
effect; and

(j)
supply certified copies to the Agent of,

any Authorisation required under any Law or regulatory requirement to enable it
to perform its obligations under the Transaction Documents and to ensure the
legality, validity, enforceability or admissibility in evidence in its
jurisdiction of incorporation and in Ireland of any Transaction Document.
20.2
Compliance with Laws

It shall comply with all Laws and regulatory requirements to which it may be
subject where failure to comply might materially impair its ability to perform
its obligations under any Finance Document.
20.3
Negative pledge

20.3.5
It shall not create or permit to subsist any Security Interest over any of its
assets.

20.3.6
Clause 20.3.1 does not apply to any Permitted Security Interest.

20.4
Disposals

20.4.3
It shall not sell, lease, transfer or otherwise dispose of any asset, or
business, undertaking or any investment of any nature.

20.4.4
Clause 20.4.1 does not apply to any disposal:

(h)
made with the prior written consent of the Agent;

(i)
under any Occupational Lease entered into in accordance with
Clause 21.14 (Occupational Leases );

(j)
of obsolete assets (other than real estate) which have outlasted their useful
life and which are no longer required for the efficient operation of the
business of the Borrower concerned provided that the proceeds of any such
disposal are credited to the Rent Account; and

(k)
of cash for purposes consistent with the Finance Documents.

20.4.5
Clause 20.4.1 does not apply to any disposal of the Property on arm’s length
terms in an agreed form to a third party where:

(l)
the Agent receives five days prior written notice of the proposed disposal; and

(m)
on or prior to such disposal, the Net Disposal Proceeds of such disposal are
deposited in an account notified by the Agent to the Borrower in an amount
sufficient to prepay and repay the Liabilities in full.

20.5
Merger

It shall not take any steps with a view to entering into any amalgamation,
demerger, merger or corporate reconstruction.
20.6
Change of business

It shall:
(a)
only conduct the business of acquiring, owning and managing the Property and any
related activities;

(b)
not have any Subsidiary; and

(c)
not enter into any joint venture or partnership.

20.7
Control

The entire issued share capital of the Borrower shall, at all times, be owned
legally and beneficially by the Shareholder.
20.8
Financial Indebtedness

It shall not incur any Indebtedness (including any Financial Indebtedness) other
than Permitted Indebtedness.
20.9
Lending and guarantees

Save as specifically required or permitted by the Finance Documents, it shall
not:
(d)
make any loans or grant any other form of credit; or

(e)
give any guarantee or indemnity.

20.10
Acquisitions

It shall not (without the prior written consent of the Agent) make any
acquisition or investment.
20.11
Shares and dividends

Save for any Permitted Payments, it shall not, without the prior written consent
of the Agent:
(d)
pay, make or declare any dividend or other distribution or payment of a similar
kind in respect of any of its shares or otherwise;

(e)
issue any further shares or alter any rights attaching to its issued shares as
at the date of this Agreement; or

(f)
redeem or purchase its own shares, its share capital premium or special reserve
or provide financial assistance for any such redemption or purchase.

20.12
Constitutional documents

It shall not, without the prior written consent of the Agent, change any of its
constitutional documents including:
(i)
its memorandum or articles of association;

(j)
the prospectus of Hines GREIT II Ireland Fund plc or any supplement to the
prospectus relating to the Fund;

(k)
the management agreement between Hines GREIT II Ireland Fund plc and Hines
Luxembourg Investment S. á r. l.;

(l)
the depositary agreement between Hines GREIT II Ireland Fund plc, Hines
Luxembourg Investment S. á r. l. and the Depositary;

(m)
the administration agreement between Hines GREIT II Ireland Fund plc and
Northern Trust International Fund Administration Services (Ireland) Limited,

where such change would have a prejudicial effect on the interests of the
Finance Parties.
20.13
Litigation

It shall not commence court proceedings, arbitration or other legal proceedings
without the consent of the Agent (such consent not to be unreasonably withheld).
20.14
VAT status

20.14.1
It shall not form or be a member of any group for VAT purposes.

20.14.2
It shall not make any supplies which are exempt for VAT purposes.

20.15
Other contracts

20.15.1
It shall not enter into any contract other than:

(a)
the Transaction Documents;

(b)
contracts required for the day to day management or administration of the
Property and the Fund; or

(c)
contracts expressly permitted or required by the Finance Documents.

20.15.2
Save as otherwise expressly set out in this Agreement it shall:

(a)
perform all its obligations under each Transaction Document including paying all
rent and other sums due under it (other than to the extent the same is
immaterial provided that all its obligations under the Finance Documents shall
be deemed to be material for the purposes of this Clause 20.15.2(a));

(b)
take all reasonable and lawful steps available to it to procure the prompt
performance by the other parties of their obligations under it; and

(c)
not take any steps to, or agree to:

(i)
amend, extend, terminate, cancel, modify, rescind, release, vary or waive any
terms of any Transaction Document;

(ii)
surrender, assign or otherwise dispose of any Transaction Document; nor

(iii)
a change of party to any Transaction Document,

provided in each case that:
(A)
in respect of any Occupational Lease, it is permitted to do so under
Clause 21.14 (Occupational Leases );

(B)
in respect of the Asset Management Agreement, it is permitted to do so under
Clause 21.15 (Asset Manager ) or the Asset Manager Duty of Care Agreement;

(C)
in respect of the Management Agreement, it is permitted to do so under
Clause 21.16 (Managing Agent ) or the Managing Agent Duty of Care Agreement;

(D)
in respect of any other Transaction Document, it has received the prior written
consent of the Agent.

20.16
Taxes

It shall:
(d)
maintain its tax residence solely in its jurisdiction of incorporation (provided
that for the purposes of this Clause 20.16(a), the Borrower shall not be treated
as a tax resident of a jurisdiction other than its jurisdiction of incorporation
solely because it is disregarded for US Federal Income Tax purposes as an entity
separate from Hines Global Reit II Inc);

(e)
ensure that all Taxes payable by, or assessed upon, it are paid when due except
to the extent that they are contested in good faith and an adequate reserve has
been set aside with respect to the unpaid Tax and payment can lawfully be
withheld;

(f)
ensure that none of its latent or contingent Tax liability is triggered or
realised for any reason; and

(g)
comply, within all applicable time limits, with all requirements to make,
deliver or amend returns required to be made by it to any tax authority.

20.17
Bifurcation

20.17.1
Subject to Clause 20.17.2, the Finance Parties may, as between themselves:

(a)
assign, transfer, subdivide, split, sever or modify the terms of the Loan so as
to cause all or any part of the Loan to be split into one or more different and
separate tranches (whether or not being of equal principal amounts, having the
same or different rates of interest and/or margins or otherwise); and

(b)
apportion or vary the priority of any Security Interest created by the Finance
Documents as between any such tranches.

20.17.2
Any assignment, transfer, subdivision, split, severance or modification in
accordance with Clause 20.17.1 shall be subject to the following:

(a)
no change in the tenor or aggregate amount of the Loan being imposed on the
Borrower;

(b)
the Borrower being reimbursed for any costs or expenses reasonably incurred in
relation to such assignment, transfer, subdivision, split, severance or
modification; and

(c)
after any such assignment, transfer, subdivision, split, severance or
modification, the Margin payable under the Loan shall be no greater than the
Margin attributable to the Loan prior to the same.

21
PROPERTY UNDERTAKINGS

The Borrower gives the undertakings in this Clause 21 (Property undertakings )
which remain in force from the date of this Agreement for so long as any amount
is outstanding under the Finance Documents or any Commitment is in force.
21.1
Repair

It shall:
(e)
keep the Property (and any of the other Charged Assets which consist of
property, buildings, structures, plant, machinery or equipment) in good and
substantial repair and condition (provided that, subject to Clause 21.1(c)
below, it shall be under no obligation to maintain the Property at a greater
standard than the condition of the Property at the Utilisation Date) and, when
necessary, replace, rebuild and renew the same with items of similar quality and
value; provided that to the extent that the Property is subject to an
Occupational Lease which contains a tenant covenant to the effect of this
Clause 21.1(a), there shall be no breach of this Clause 21.1(a) to the extent
that:

(v)
it is unable to procure compliance by that tenant having used its best
endeavours to do so; and

(vi)
it has no power under the relevant Occupational Leases to carry out the relevant
works; and

(f)
promptly (and subject to paragraph (a) above) after being required to do so by
the Agent, make good any want of repair in the Property and any fixture or
fitting forming part of the Property;

(g)
within 12 months of the Utilisation Date, remedy, to the satisfaction of the
Agent, the following specific water ingress issues highlighted by the HJ Lyons
Report:

(viii)
the leaks to the basement level -2 retaining wall; and

(ix)
the leaks which occasionally affect the third floor roof level of the Property;
and

(h)
promptly implement all commercially reasonable steps recommended to be
implemented under any structural survey carried out from time to time within any
time limits set out in such structural survey and shall inform the Agent when
all such recommendations have been implemented in full.

21.2
Power to inspect and remedy

21.2.7
If it fails, or is considered by the Agent to have failed, at any time to comply
with the obligations of Clause 21.1 (Repair ), it shall be lawful for the Agent
to:

(f)
upon giving reasonable notice (save in the case of an emergency), enter the
Property, with or without agents; and

(g)
carry out such works and take such steps as it may determine (acting reasonably)
are necessary to remedy or rectify the failure.

21.2.8
The fees, costs and expenses of taking any such action referred to in
Clause 21.2.1 will be reimbursed by the Borrower to the Agent promptly upon
demand.

21.2.9
Nothing contained in this Clause 21 (Property undertakings ) shall render any
Finance Party liable to account as mortgagee in possession.

21.3
Alterations

It shall not, save where required by any Occupational Lease to which it is
subject or in order to comply with its obligations under Clause 21.1 (Repair):
(n)
do in or on the Charged Assets any waste, spoil or destruction, nor undertake
any development on or otherwise make any alteration or addition to the Charged
Assets, without the prior written consent of the Agent and, if the Agent gives
consent, shall commence, carry out and complete the relevant works without delay
in accordance with any conditions of consent and to the satisfaction of the
Agent (acting reasonably); nor

(o)
sever, unfix or remove any of the fixtures belonging to it except for the
purpose of replacing the same with new or improved models.

21.4
Pay rates, charges and taxes

It shall punctually pay and discharge and indemnify the Agent on demand against
all existing and future rates, Taxes payable, charged or assessed on or in
respect of the Charged Assets and/or their owner or occupier howsoever arising
where it has not discharged the same when due and payable.
21.5
Valuations

21.5.5
The Agent may, at any time, require the Valuer to prepare a Valuation of the
Property. The Borrower shall be liable to bear the cost of that valuation:

(a)
once in every 12 Month period from the date of this Agreement; and

(b)
where:

(i)
an Event of Default has occurred; or

(ii)
a Default has occurred as a result of that Valuation or would have occurred but
for the provisions of Clause 19.3 (Rectification of breach of Loan to value
covenant or Debt Yield covenant).

21.5.6
The Agent may, on two occasions between the Utilisation Date and the Repayment
Date, require the Valuer to prepare a German Mortgage Lending Value
(Beleihungswert) in respect of the Property, and the Borrower shall be liable to
bear the cost of that valuation.

21.6
Environmental

With respect to the Property, it shall:
(h)
comply, in all material respects, with all Environmental Law and maintain all
Environmental Permits and take all reasonable steps in anticipation of known or
expected changes to or obligations under the same;

(i)
promptly implement, within any time period stipulated in any environmental
report carried out in respect of the Property from time to time, all steps
recommended to be implemented under any such environmental report (to the extent
that such are required by law or are in the interests of good estate management)
and notify the Agent when all such steps have been implemented in full;

(j)
inform the Agent as soon as reasonably practicable upon becoming aware of the
same of any:

(iv)
Environmental Claim which has been commenced;

(v)
any contamination to the Environment which might result in an Environmental
Claim; and

(vi)
any Environmental Claim which (to the best of its knowledge and belief) has been
threatened against it,

in each case, where the Environmental Claim might reasonably be expected, if
adversely determined, to have a Material Adverse Effect; and
(k)
indemnify each Finance Party against any loss or liability which that Finance
Party incurs as a result of any actual or alleged breach of any Environmental
Law by any person relating to the Charged Assets.

21.7
Compulsory acquisition

21.7.3
It shall promptly notify the Agent if any government agency or authority makes
an order for the compulsory purchase of any part of the Property.

21.7.4
On receipt of a notice in accordance with Clause 21.7.1, the Agent shall be
entitled to require a revised Valuation of the Property (at the cost of the
Borrower), which Valuation shall ignore any part of the Property the subject of
that compulsory purchase provided that the Agent takes into account the proceeds
of any insurance proceeds in calculating the amount of the Loan.

21.8
Planning

It shall:
(l)
comply with any conditions attached to any planning permission and comply with
all agreements or undertakings under any Planning Acts; and

(m)
not make any application for any planning permission or enter into any
agreements or undertakings under any Planning Acts without the prior written
consent of the Agent.

21.9
Notices

It shall:
(c)
promptly notify the Agent of any notice or order (or proposal for the same) in
respect of the Charged Assets (other than any immaterial note);

(d)
produce them to the Agent or the Advisers if requested by the Agent; and

(e)
promptly and at its own cost, take all reasonable and necessary steps to comply
with them, or (if required by the Agent) make such representations or appeals
and/or take such steps as the Agent may reasonably require.

21.10
Insurance

It shall:
(g)
at all times, effect and maintain insurance of or in connection with the Charged
Assets (including any buildings, structures, plant, machinery and equipment
included in or on the Charged Assets) for an amount at least equal to the full
reinstatement cost (including adequate allowance for inflation, together with
cover for professional fees, site clearance costs and VAT):

(i)
with a substantial and reputable insurance office or firm of underwriters
acceptable at all times to the Lender having a Minimum Required Rating provided
that:

(A)
if the Borrower becomes aware that the relevant insurance office or firm of
underwriters ceases to meet the Minimum Required Rating but meets the Backstop
Required Rating, it shall be required to find a replacement insurance office or
firm of underwriters satisfying the Minimum Required Rating prior to or by the
expiry date of such policy of insurance; and

(B)
if the Borrower becomes aware that the relevant insurance office or firm of
underwriters ceases to meet the Backstop Required Rating, it shall be required
to find a replacement insurance office or firm of underwriters satisfying the
Minimum Required Rating within 15 Business Days of it becoming aware that the
insurance office or firm of underwriters ceasing to meet the Backstop Required
Rating;

(ii)
(in its name) with the Security Trustee as co-insured for its respective rights
and interests (for and on behalf of the Finance Parties but without liability
for any Finance Party to pay any premium) and named as first loss payee in
respect of proceeds of insurance in excess of €100,000 (in respect of any one
claim) with a requirement that all other proceeds of any insurance are payable
directly to the Security Trustee; and

(iii)
against such risks and losses (including fire, storm, flood, earthquake,
lightning, explosion, impact, aircraft and other aerial devices and articles
dropped therefrom, riot, civil commotion and malicious damage, bursting or
overflowing of water tanks, apparatus or pipes, public liability, loss of Rent
for a period of not less than 3 years (having regard to any potential increase
in Rents as a result of reviews), all loss of income and business interruption
cover, terrorism and all other normally insurable risks or losses or damage
which a prudent company in the same business as the Borrower would insure
against and any other risks as may be reasonably required by the Agent) and in
such respective amounts and generally on such terms as the Agent shall from time
to time reasonably require;

(h)
ensure that each policy of insurance or related correspondence contains a waiver
of all rights of subrogation and a binding mortgagee provision that the
insurance shall not be vitiated or avoided as against the Finance Parties in the
event of or as a result of:

(vii)
any misrepresentation, act, neglect or failure to make disclosure on its part
(or any tenant or other insured party other than the Finance Parties);

(viii)
any circumstances beyond the control of any insured party; or

(ix)
non‑payment of any premium due, unless the insurer first gives the Agent not
less than 30 days’ prior written notice and the premium is not paid within that
period;

(i)
give to the Agent such information in connection with, and copies of, the
insurances as the Agent may from time to time reasonably require and shall
notify the Agent of renewals, variations or cancellations of any insurances
made, threatened or pending;

(j)
apply or cause the application of all monies becoming payable under any
insurance in making good the loss or damage in respect of which such monies are
payable or, at the request of the Agent but subject to the terms of that
insurance, towards the discharge of the Liabilities provided that such
application does not breach the terms of any Occupational Lease;

(k)
duly and punctually pay all premia and other monies due and payable under all
insurances and promptly, at the request of the Agent, supply the Agent with
evidence of such payment;

(l)
not do or permit anything to be done which may render any insurance void or
voidable; and

(m)
notify the Agent promptly of any material change to any insurance and any
occurrence which may result in a claim being made by it under any insurance.

21.11
Failure to comply with insurance obligations

If there is a failure to comply with any provision of this Agreement in relation
to insurance, the Agent and/or its nominees may (without reference to the
Lenders and without any obligation to do so) immediately effect the insurance
concerned at the expense of the Borrower.
21.12
Use

21.12.3
The Property shall only be used for commercial offices in accordance with the
Occupational Leases as it is being used as at the date of this Agreement.

21.12.4
Without the prior written consent of the Agent, there shall be no application
for any material change of use.

21.13
Title

It shall:
(d)
exercise its rights and comply in all respects with any covenant, stipulation or
obligation (restrictive or otherwise) at any time affecting the Property (save
to the extent the same is immaterial); and

(e)
not agree to any amendment, supplement, waiver, surrender or release of any
covenant, stipulation or obligation (restrictive or otherwise) at any time
affecting the Property (save to the extent the same is immaterial).

21.14
Occupational Leases

21.14.3
It shall not, without the consent of the Agent (acting on the instructions of
the Majority Lenders (acting reasonably) and provided that the Agent may
withhold its consent if a Lender (or Lenders) whose Commitments exceed one third
of the Facility withhold their consent as a result of failing to obtain the
approval of their credit committee):

(c)
grant or agree to grant any Occupational Lease, contractual licence or right to
occupy the Property (or any part) after the date of this Agreement;

(d)
agree to any amendment, variation, release, waiver, surrender, renunciation in
relation to any Occupational Lease;

(e)
exercise any right of re-entry, or exercise any option or power to break,
determine or extend, or commence forfeiture proceedings against any occupational
tenant, in respect of any Occupational Lease;

(f)
consent to any assignment, assignation or sub-letting or sub-lease of any
tenant’s interest under any Occupational Lease; nor

(g)
agree to any rent reviews, or any concession or reduction of rent, in respect of
any Occupational Lease,

provided that prior to a Default:
(i)
the consent of the Agent is given to:

(A)
the grant of a Permitted Lease;

(B)
a static or upwards only rent review in respect of any Occupational Lease;

(C)
the assignment of any tenant’s interest under a Permitted Lease;

(D)
the sub-letting of any tenant’s interest under an Occupational Lease;

(E)
the service of notice on any former tenant under any Occupational Lease (or any
guarantor of that former tenant) which would entitle such former tenant (or any
guarantor of such former tenant) to a new lease or tenancy under a Permitted
Lease; and

(ii)
where under any Occupational Lease it is under any obligation not to withhold
consent in a particular manner, the Agent will not withhold its consent, as
provided above, where to do so would cause it to be in breach of that
Occupational Lease.

21.14.4
It shall:

(d)
perform all its obligations under any Occupational Lease (save to the extent the
same is immaterial);

(e)
in respect of the Rents:

(i)
promptly and efficiently get in and realise them;

(ii)
not release, exchange, compound, set-off or grant time or indulgence in respect
of them; and

(iii)
not factor, discount, sell or otherwise deal with or dispose of them;

(f)
serve, duly and promptly, all notices of review of rent under the Occupational
Leases;

(g)
if the Agent consents (or the consent of the Agent is not required) to the grant
or sub-lease of any lease or other Occupational Lease or other document, or to
any alteration or variation of the same, deliver to the Agent for retention a
duly completed original or counterpart of each relevant document with evidence
that the proper amount of stamp duty land tax has been paid in respect of such
document; and

(h)
save to the extent to do so would not be consistent with the principles of good
estate management) duly and promptly take all necessary action and (if so
requested by the Agent) afford the Agent, its Advisers and any agent it may
appoint all necessary assistance to enforce all covenants and obligations of any
tenant or guarantor under the Occupational Leases.

21.15
Asset Manager

21.15.2
It shall not appoint any asset manager other than an Alternative Asset Manager
without the consent of the Agent.

21.15.3
If:

(i)
the Asset Manager breaches the Asset Management Agreement in any material
respect and any such breach continues unremedied for 14 days following notice to
the Asset Manager from the Agent; or

(j)
the Asset Manager breaches the Asset Manager Duty of Care Agreement in any
material respect and any such breach continues unremedied for 14 days following
notice to the Asset Manager from the Agent,

the Agent may require the appointment of a new asset manager in relation to the
Property on terms approved by the Agent which may include the requirement that
the new Managing Agent enters into a duty of care with the Agent in a form
satisfactory to the Security Trustee (acting reasonably).
21.15.4
The terms of the Asset Manager Duty of Care Agreement shall provide that, if a
Default is continuing, the Asset Management Agreement may be terminated.

21.15.5
There shall be no termination of the appointment of the Asset Managing Agent
without the prior written consent of the Agent.

21.16
Managing Agent

21.16.3
It shall not appoint any managing agent without the consent of the Agent (which
consent shall not be unreasonably withheld or delayed).

21.16.4
If:

(a)
the Managing Agent breaches the Management Agreement in any material respect and
any such breach continues unremedied for 14 days following notice to the
Managing Agent; or

(b)
the Managing Agent breaches the Managing Agent Duty of Care Agreement in any
material respect and any such breach continues unremedied for 14 days following
notice to the Managing Agent from the Agent,

the Agent may require the appointment of a new Managing Agent in relation to the
Property on terms approved by the Agent (acting reasonably) which may include
the requirement that the new Managing Agent enters into a duty of care with the
Agent in a form satisfactory to the Security Trustee (acting reasonably).
21.16.5
The terms of the Managing Agent Duty of Care Agreement shall provide that, if a
Default is continuing, the Management Agreement may be terminated.

21.16.6
There shall be no termination of the appointment of the Managing Agent without
the prior written consent of the Agent (which consent shall not be unreasonably
withheld or delayed provided that an alternative Managing Agent has been
appointed in accordance with the terms of this Agreement).

21.16.7
The Managing Agent must have professional indemnity insurance with a limit of
not less than the equivalent of six months’ Rent in respect of the Property.

21.16.8
The Borrower shall ensure that:

(a)
the Managing Agent promptly collects all Tenant Contributions (which sum shall
include VAT on such amounts) to the extent the same are payable to or for the
account of the Borrower by a tenant under an Occupational Lease;

(b)
pending application, the Managing Agent holds the above mentioned Tenant
Contributions in a trust account in the name of that Managing Agent into which
only monies representing Tenant Contributions from the Property are paid; and

(c)
those Tenant Contributions are applied for the purposes for which they were
recovered.

21.17
Title deeds

It shall deposit with the Security Trustee the deeds and documents of title
relating to the Property or hold the same subject to the terms of a solicitor’s
undertaking acceptable to the Security Trustee.
21.18
Withholding tax

It shall ensure that all amounts of Rent may be paid to it without any
withholding or deduction of Tax.
22
ACCOUNTS

The undertakings in this Clause 22 (Accounts ) remain in force from the date of
this Agreement for so long as any amount is outstanding under the Finance
Documents or any Commitment is in force.
22.1
Establishment and maintenance of accounts

22.1.10
The Borrower shall, on or prior to the Utilisation Date, open and maintain the
Accounts in the name of the Borrower with the designated branch of the Account
Bank.

22.1.11
Each Account shall be denominated in Euro.

22.1.12
The Borrower may pay to the Account Bank transaction charges in accordance with
the Account Bank’s usual practices for similar accounts as the Borrower may from
time to time agree with the Account Bank. No other fee or charges shall be paid
to the Account Bank in respect of the Accounts.

22.2
Payments into the Rent Account

22.2.6
The Borrower must ensure that:

(n)
all Net Rent; and

(o)
any amounts payable to it under any Hedging Arrangements,

are paid into the Rent Account.
22.3
Payments out of the Rent Account

22.3.5
The Depositary shall have sole signing rights on the Rent Account.

22.3.6
On each Interest Payment Date occurring prior to the receipt by the Depositary
(with a copy to the Borrower) of notice from the Agent that the security
constituted by the Security Documents has become enforceable, the Depositary
(acting on the instructions of the Borrower and with the consent of the Agent)
shall apply such amounts standing to the credit of the Rent Account in the
following order:

(f)


(i)
firstly, in or towards payment pro rata of any fees, costs, expenses or
commission due and payable but unpaid under the Finance Documents;

(ii)
secondly, payment pro rata:

(A)
to the Hedge Counterparty of any amount due but unpaid under the Hedging
Arrangements (not being payments as a result of termination or closing out); and

(B)
to the Agent for the relevant Finance Parties of any accrued interest due but
unpaid under the Finance Documents;

(iii)
thirdly, in or towards payment pro rata of:

(C)
any principal due and payable but unpaid under the Finance Documents (other than
in respect of Break Costs);

(D)
any Break Costs; and

(E)
to the Hedge Counterparties of any payments due as a result of termination or
closing out due but unpaid under the Hedge Agreements;

(iv)
fourthly, in or towards payment pro rata of any other sum payable to the Finance
Parties but unpaid under the Finance Documents.

(g)
Provided that no Default has occurred (which is continuing), the balance
standing to the credit of the Rent Account after application of sums in
accordance with Clause 22.3.2(a) may be transferred to the General Account.

22.3.7
On each Interest Payment Date following the receipt by the Depositary (with a
copy to the Borrower) of notice from the Agent that the security constituted by
the Security Documents has become enforceable, the Agent may issue instructions
to the Depositary to make any payment or transfer from the Rent Account to any
account nominated by the Agent and the Borrower shall not issue any instruction
to the Depositary to make any payment from the Rent Account.

22.3.8
Notwithstanding Clause 22.3.1, the Borrower may at any time apply amounts
standing to the credit of the Rent Account representing VAT charged and received
in respect of Rent paid to the Borrower under any Occupational Lease to the
Revenue Commissioners to the extent that such amounts are due and payable.

22.4
Payments into and out of the General Account

22.4.7
The Depositary (acting on the instructions of the Borrower) shall, while no
Default is continuing, have sole signing rights on the General Account.

22.4.8
While no Default is continuing, monies standing to the credit of the General
Account may be applied by the Depositary (acting on the instructions of the
Borrower) in or towards any purpose which is not prohibited by the Finance
Documents.

22.4.9
Notwithstanding the foregoing provisions of this clause, whilst a Default is
continuing, the Agent may give notice to the Depositary that no amount may be
withdrawn from the General Account without the consent of the Agent. If the
Agent gives such notice, the Agent shall thereafter, to the exclusion of the
Borrower (unless the Agent otherwise consents), be entitled to instruct the
Depositary to withdraw sums from the General Account and to operate the General
Account in or towards any of the purposes for which moneys in the General
Account, the Rent Account or the Cure Account may be applied.

22.5
The Cure Account

22.5.4
The Agent shall have sole signing rights on the Cure Account.

22.6
General provisions relating to the Account Bank

The Borrower may change the Account Bank to such other financial institution:
(n)
having the Backstop Required Rating and which has its designated branch in
Dublin provided that it has notified the Agent of any such change; or

(o)
approved in writing by the Agent (acting reasonably),

in each case, which agrees to that appointment.
22.7
General provisions relating to the Accounts

22.7.2
The Borrower acknowledges that:

(h)
it may not open or maintain any other account other than the Accounts without
the prior written consent of the Agent;

(i)
despite any other provisions to the contrary, no amount may be released or
transferred from any Account if that Account is, or would as a result of such
release or transfer become, overdrawn or if a Default (which is continuing) has
occurred except, in each case, with the prior written consent of the Agent or to
pay the Liabilities in accordance with this Agreement;

(j)
on the Repayment Date or on any Liability becoming immediately due and payable,
the Borrower or the Agent, as appropriate, shall apply the balance standing to
the credit of each Account in or towards payment of the Liabilities or the
relevant Liability;

(k)
this Clause 22 (Accounts ) does not limit or affect its obligations to pay the
Liabilities in accordance with the Finance Documents; and

(l)
the Borrower shall not transfer any money out of the General Account following a
Default without the consent of the Agent.

23
EVENTS OF DEFAULT AND ACCELERATION

23.1
Non-payment

The Borrower does not pay on the due date any amount payable pursuant to a
Finance Document at the place at and in the currency in which it is expressed to
be payable unless:
(p)
its failure to pay is caused by:

(i)
administrative or technical error; or

(ii)
a Disruption Event; and

(q)
payment is made within 3 Business Days of its due date.

23.2
Specific obligations

The Borrower does not comply with any of Clause 3 (Purpose of the Facility ),
Clause 19 (Financial covenants ), Clause 20.3 (Negative pledge ),
Clause 20.4 (Disposals ), Clause 20.5 (Merger ), Clause 20.7 (Control ),
Clause 20.8 (Financial Indebtedness ), Clause 20.9 (Lending and guarantees ),
Clause 20.10 (Acquisitions ), Clause 20.11 (Shares and dividends ),
Clause 20.14 (VAT status ), Clause 20.16 (Taxes ), Clause 21.10 (Insurance ),
Clause 21.14 (Occupational Leases ) and Clause 22 (Accounts ).
23.3
Other obligations

23.3.10
A Borrower Party does not comply with any provision of the Finance Documents
(other than those referred to in Clause 23.1 (Non-payment ) and
Clause 23.2 (Specific obligations )).

23.3.11
No Event of Default under Clause 23.3.1 shall occur if the failure to comply is
in the opinion of the Agent (acting reasonably) capable of remedy and is
remedied within ten days of the Agent giving notice to the applicable Borrower
Party or, if earlier, that Borrower Party becoming aware of the failure to
comply.

23.4
Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of an Obligor
under or in connection with any Finance Document is, in the reasonable opinion
of the Agent, or proves to have been, incorrect or misleading in any material
respect when made or deemed to be made, unless the circumstances giving rise to
the misrepresentation are:
(m)
in the opinion of the Agent (acting reasonably) capable of remedy; and

(n)
remedied within ten days of the Agent giving notice to that Obligor or, if
earlier, that Obligor becoming aware of the misrepresentation.

23.5
Cross Default

23.5.5
Any Financial Indebtedness of the Borrower is not paid when due nor within any
originally applicable grace period.

23.5.6
Any Financial Indebtedness of the Borrower is declared to be or otherwise
becomes payable before its specified maturity as a result of an event of default
(however described).

23.5.7
Any commitment for any Financial Indebtedness of the Borrower is cancelled or
suspended by a creditor of the Borrower as a result of an event of default
(however described).

23.5.8
Any creditor of the Borrower becomes entitled to declare any Financial
Indebtedness of the Borrower payable before its specified maturity as a result
of an event of default (however described).

23.5.9
No Event of Default will occur under this Clause 23.5 (Cross Default ) if:

(h)
the aggregate amount of Indebtedness or commitment for Indebtedness is less than
€100,000 (or its equivalent in any other currency); or

(i)
the person to whom the Indebtedness is owed is and remains a junior creditor
under the Intercreditor Deed.

23.6
Insolvency

23.6.3
The Borrower:

(p)
is unable or admits its inability to pay its debts as they fall due;

(q)
is deemed to, or is declared to, be unable to pay its debts under applicable
law;

(r)
suspends or threatens to suspend making payments on any of its debts; or

(s)
by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (excluding any Finance Party in
its capacity as such) with a view to rescheduling any of its indebtedness.

23.6.4
The value of the assets of the Borrower is less than its liabilities (taking
into account contingent and prospective liabilities and excluding any liability
to shareholders).

23.6.5
A moratorium is declared in respect of any indebtedness of the Borrower. If a
moratorium occurs, the ending of the moratorium will not remedy any Event of
Default covered by that moratorium.

23.7
Insolvency proceedings

23.7.2
Any corporate action, legal proceedings or other procedure or step is taken, or
notice given, in relation to:

(t)
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of the Borrower;

(u)
a composition, assignment, adjustment, compromise, scheme or arrangement with
any creditor of the Borrower;

(v)
the appointment of a provisional liquidator, a liquidator, receiver,
administrator, administrative receiver, examiner, compulsory manager or other
similar officer in respect of the Borrower or any of its assets;

(w)
the enforcement of any Security Interest over the Charged Assets; or

(x)
any analogous procedure or step is taken in any jurisdiction.

23.7.3
Clause 23.7.1 does not apply to:

(a)
any reconstruction or amalgamation whilst solvent on terms previously approved
in writing by the Agent; and/or

(b)
a petition instituted against the Borrower for the winding-up of that party
which the Agent agrees is frivolous or vexatious and is being diligently
contested by the relevant party in good faith and is discharged within 5
Business Days of the petition being made.

23.8
Creditors’ process

Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of the Borrower in excess of €100,000 which is not frivolous or
vexatious or is not discharged within 30 days.
23.9
Cessation of business

The Borrower ceases, or threatens to cease, carrying on a substantial part of
its business.
23.10
Major damage

Any part of the Property is damaged or destroyed and, taking into account the
amount, timing and application of the proceeds of any insurance, the destruction
or damage is not fully insured for the full reinstatement value or, if the
damage or destruction results in an abatement of rent under any Occupational
Lease, such abatement is not fully insured for a period of not less than three
years.
23.11
Compulsory purchase

Any part of the Property is compulsorily purchased or the applicable local
authority makes an order for the compulsory purchase of all or any part of the
Property.
23.12
Unlawfulness

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Transaction Documents.
23.13
Ranking of security

Any Security Interest created by a Finance Document proves to have been or
becomes invalid or unenforceable or proves to have ranked after, or loses its
priority to, any other Security Interest save as contemplated by the Finance
Documents.
23.14
Transaction Documents

Any Transaction Document is not, or is alleged by an Obligor not to be, binding
on or enforceable against such party or effective to create any Security
Interest intended or purported to be created by it.
23.15
Repudiation

A Borrower Party repudiates a Transaction Document or evidences an intention to
repudiate such a Transaction Document.
23.16
Material adverse change

Any event, or series of events, occurs which in the reasonable opinion of the
Majority Lenders gives rise to a Material Adverse Effect.
23.17
Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Borrower:
(a)
cancel the Facility, upon which it shall immediately be cancelled;

(b)
declare that all or part of the Loan, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
payable, upon which they shall become immediately payable;

(c)
declare that all or part of the Loan be payable on demand, whereupon it shall
immediately become payable on demand by the Agent acting on the instructions of
the Majority Lenders; and/or

(d)
take (or direct the Security Trustee to take) any step to enforce any Security
Interest or exercise any rights of the Finance Parties under any Finance
Document.

24
CHANGES TO THE FINANCE PARTIES

24.1
Assignments and transfers by the Lenders

Subject to this Clause 24 (Changes to the Finance Parties ), a Lender (the
“Existing Lender”) may:
(c)
assign any of its rights; or

(d)
transfer by novation, or otherwise disposes of, any of its rights and
obligations,

under any Finance Document to:
(e)
any Eligible Assignee;

(f)
unless the Acceleration Date has occurred, any person who is not an Eligible
Assignee with the prior written consent of the Borrower (such consent not to be
unreasonably withheld or delayed);

(g)
if the Acceleration Date has occurred to any person,

(the “New Lender”).
24.2
Conditions of assignment or transfer

24.2.12
Provided that unless the Acceleration Date has occurred, the Agent shall provide
(where practical) at least 3 Business Days’ notice of an assignment or transfer
by an Existing Lender.

24.2.13
An assignment or disposal will only be effective on:

(k)
receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties as it would have been under if it had been an Existing Lender
(except to the extent agreed between the Existing Lender and the New Lender);
and

(l)
performance by the Agent of all necessary “know your customer” or other similar
checks under all applicable laws and regulations in relation to such assignment
to a New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender.

24.2.14
A transfer will only be effective if the procedures set out in
Clause 24.5 (Procedure for transfer ) are complied with.

24.2.15
If:

(c)
a Lender assigns, transfers or otherwise disposes of any of its rights or
obligations under the Finance Documents or changes its Facility Office; and

(d)
as a result of circumstances existing at the date the assignment, transfer,
disposal or change occurs, the Borrower would be obliged to make a payment to
the New Lender or a Lender acting through its new Facility Office under
Clause 12 (Tax gross up and indemnities ) or Clause 13 (Increased Costs);

then the New Lender or a Lender acting through its new Facility Office is only
entitled to receive payment under those clauses to the same extent as the
Existing Lender or that Lender acting through its previous Facility Office would
have been if the assignment, transfer, disposal or change had not occurred.
This Clause 24.2.4 shall not apply:
(iii)
in respect of an assignment or transfer made in the ordinary course of the
primary syndication of the Facility; or

(iv)
in relation to Clause 12.1 (Tax gross-up ), to a Qualifying Lender.

24.2.16
Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

24.3
Assignment or transfer fee

The New Lender shall, on the date upon which an assignment, transfer or disposal
takes effect, pay to the Agent (for its own account) a fee of €2,000.
24.4
Limitation of responsibility of Existing Lenders

24.4.10
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(h)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

(i)
the financial condition of the Borrower Parties;

(j)
the performance and observance by each Borrower Party of its obligations under
the Finance Documents or any other documents; or

(k)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.
24.4.11
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(m)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of any Borrower Party and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

(n)
will continue to make its own independent appraisal of the creditworthiness of
any Borrower Party and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

24.4.12
Nothing in any Finance Document obliges an Existing Lender to:

(a)
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned, transferred or disposed of to it under this
Clause 24 (Changes to the Finance Parties ); or

(b)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by a Borrower Party of its obligations under the Finance
Documents or otherwise.

24.5
Procedure for transfer

24.5.6
Subject to the above, a transfer is effected in accordance with Clause 24.5.2,
when the Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender. The Agent shall, as
soon as reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with this Agreement and delivered in
accordance with this Agreement, execute that Transfer Certificate.

24.5.7
The Agent shall only be obliged to execute a Transfer Certificate delivered to
it once it is satisfied it has complied with its “know your customer”
requirements pursuant to the transactions contemplated in the Finance Documents.

24.5.8
Subject to Clause 24.10 (Pro-rata interest settlement ), on the Transfer Date:

(j)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents, the
Borrower and the Existing Lender shall be released from further obligations
towards one another under the Finance Documents and their respective rights
against one another under the Finance Documents shall be cancelled (being the
“Discharged Rights and Obligations”);

(k)
the Borrower and the New Lender shall assume obligations towards one another
and/or acquire rights against one another which differ from the Discharged
Rights and Obligations only insofar as the Borrower and the New Lender have
assumed and/or acquired the same in place of the Borrower and the Existing
Lender;

(l)
the Agent, the Security Trustee, the Arranger, each Hedge Counterparty, the New
Lender and other Lenders shall acquire the same rights and assume the same
obligations among themselves as they would have acquired and assumed had the New
Lender been a Lender signatory to this Agreement with the rights and/or
obligations acquired or assumed by it as a result of the transfer and to that
extent the Agent and the Existing Lender shall each be released from further
obligations to each other under the Finance Documents; and

(m)
the New Lender shall become a Party as a Lender.

24.5.9
In the event that a transfer by any of the Finance Parties of its rights and/or
obligations under any of the Finance Documents occurs by way of novation, the
Borrower agrees that all Security Interests and guarantees created under the
Finance Documents shall be preserved for the benefit of the New Lender and the
other Finance Parties.

24.6
Procedure for assignment

24.6.4
Subject to the conditions set out in Clause 24.2 (Conditions of assignment or
transfer ) an assignment may be effected in accordance with Clause 24.6.3 when
the Agent executes an otherwise duly completed Assignment Agreement delivered to
it by the Existing Lender and the New Lender. The Agent shall, subject to
Clause 24.6.2, as soon as reasonably practicable after receipt by it of a duly
completed Assignment Agreement appearing on its face to comply with the terms of
this Agreement and delivered in accordance with the terms of this Agreement,
execute that Assignment Agreement.

24.6.5
The Agent shall only be obliged to execute an Assignment Agreement delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the assignment to such New
Lender.

24.6.6
Subject to Clause 24.10 (Pro-rata interest settlement ) on the Transfer Date:

(f)
the Existing Lender will assign absolutely to the New Lender the rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

(g)
the Existing Lender will be released by each Borrower Party and the other
Finance Parties from the obligations owed by it (the “Relevant Obligations”) and
expressed to be the subject of the release in the Assignment Agreement; and

(h)
the New Lender shall become a Party as a “Lender” and will be bound by
obligations equivalent to the Relevant Obligations.

24.6.7
Lenders may utilise procedures other than those set out in this
Clause 24.6 (Procedure for assignment ) to assign their rights under the Finance
Documents (but not, without the consent of the relevant Borrower Party or unless
in accordance with Clause 24.5 (Procedure for transfer ) to obtain a release by
that Borrower Party from the obligations owed to that Borrower Party by the
Lenders nor the assumption of equivalent obligations by a New Lender) provided
that they comply with the conditions set out in Clause 24.2 (Conditions of
assignment or transfer ).

24.7
Copy of Transfer Certificate or Assignment Agreement to Borrower

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Assignment Agreement, send to the Borrower a copy of
that Transfer Certificate or Assignment Agreement.
24.8
Disclosure of information

Any Finance Party may disclose to any of its Affiliates and any real estate debt
fund represented by Deka Immobilien Investment GmbH and any other person:
(n)
to (or through) whom that Finance Party assigns, transfers or disposes of (or
may potentially assign, transfer or dispose of) all or any of its rights and
obligations under the Finance Documents;

(o)
with (or through) whom that Finance Party enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, the Finance Documents;

(p)
which is a person in whose favour that Finance Party creates a Security Interest
over its rights under or in connection with the Finance Documents;

(q)
which is an internationally recognised ratings agency;

(r)
which is an agent or trustee of that Finance Party;

(s)
which is a professional adviser to that Finance Party or any person referred to
in this Clause 24.8 (Disclosure of information ); or

(t)
to whom, and to the extent that, information is required to be disclosed by any
applicable law or regulation,

any information about the Borrower and the Finance Documents as that Finance
Party shall consider appropriate if, in relation to the first two items above,
the person to whom the information is to be given has agreed to keep such
information confidential.
24.9
Security over Lenders’ rights

24.9.5
In addition to the other rights provided to Lenders under this Agreement, each
Lender may without consulting with or obtaining consent from any Borrower Party,
at any time charge, assign or otherwise create Security Interests in or over
(whether by way of collateral or otherwise) all or any of its rights under any
Finance Document to secure obligations of that Lender including without
limitation:

(l)
any charge, assignment or other Security Interest to secure obligations to a
federal reserve or central bank; and

(m)
in the case of any Lender which is a fund, any charge, assignment or other
Security Interest granted to any holders (or trustee or representatives of
holders) of obligations owed, or securities issued, by that Lender as security
for those obligations or securities,

except that no such charge, assignment or Security Interest shall:
(i)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security
Interest for the Lender as a party to any of the Finance Documents; or

(ii)
require any payments to be made by a Borrower Party other than or in excess of,
or grant to any person any more extensive rights than, those required to be made
or granted to the relevant Lender under the Finance Documents.

24.9.6
For the avoidance of doubt, all the Security Interests granted by the Borrower
under any Security Document shall be continuing security for the payment and
discharge of the Liabilities only.

24.10
Pro-rata interest settlement

If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro-rata basis” to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 24.5 (Procedure for transfer ) or any
assignment pursuant to Clause 24.6 (Procedure for assignment ) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):
(i)
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (“Accrued
Amounts”) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six monthly intervals after the first day of that Interest
Period); and

(j)
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts, so that, for the avoidance of doubt:

(iii)
when the Accrued Amounts become payable, those Accrued Amounts will be payable
to the Existing Lender; and

(iv)
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 24.10 (Pro-rata interest
settlement ) have been payable to it on that date, but after deduction of the
Accrued Amounts.

24.11
Participations

Nothing in this Agreement restricts the ability of any Lender to participate or
sub-participate the Facility which it may do without the consent of any other
party.
25
CHANGES TO THE BORROWER

25.1
Assignments and transfers by the Borrower

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents without the prior written consent of the
Agent (acting on the instructions of all the Lenders).
26
ROLE OF THE ADMINISTRATIVE PARTIES

26.1
Appointment of the Agent and the Security Trustee

26.1.5
Each other Finance Party appoints the Agent to act as its agent under and in
connection with the Finance Documents and, where expressly stated in any Finance
Document, to act as its trustee under and in connection with the Finance
Documents.

26.1.6
Each other Finance Party appoints the Security Trustee to act as its trustee in
connection with the Security Documents.

26.1.7
Each other Finance Party authorises the Administrative Parties to exercise the
rights, powers, authorities and discretions specifically given to them under or
in connection with the Finance Documents together with any other incidental
rights, powers, authorities and discretions.

26.2
Duties of the Agent and the Security Trustee

26.2.13
The duties of the Agent and the Security Trustee under the Finance Documents are
solely mechanical and administrative in nature.

26.2.14
Subject to Clause 26.2.3, each of the Agent and the Security Trustee shall
promptly forward to a Party the original or a copy of any document which is
delivered to the Agent or Security Trustee (as applicable) for that Party by any
other Party.

26.2.15
Without prejudice to Clause 24.7 (Copy of Transfer Certificate or Assignment
Agreement to Borrower ), Clause 26.2.1 shall not apply to any Transfer
Certificate or to any Assignment Agreement.

26.2.16
Except where a Finance Document specifically provides otherwise, neither the
Agent nor the Security Trustee is obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party.

26.2.17
If the Agent or the Security Trustee receives notice from a Party referring to
any Finance Document, describing a Default and stating that the circumstance
described is a Default, it shall promptly notify the other Finance Parties.

26.2.18
If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent, the Arranger
or the Security Trustee) under this Agreement it shall promptly notify the other
Finance Parties.

26.3
Limitation on duties of the Administrative Parties and exclusion of fiduciary
duties

26.3.10
None of the Administrative Parties shall have any duties or obligations to any
person under this Agreement or the other Finance Documents except to the extent
that they are expressly set out in this Agreement or the other Finance
Documents.

26.3.11
Save as otherwise specifically provided in this Agreement, nothing in any
Finance Document constitutes any Administrative Party as a trustee or fiduciary
of any other person.

26.3.12
None of the Administrative Parties shall be bound to account to any other
Finance Party for any sum or the profit element of any sum received by it for
its own account.

26.4
Duties of the Security Trustee

The Security Trustee shall:
(n)
hold the Trust Property on trust for the Finance Parties in accordance with
their respective entitlements under the Finance Documents; and

(o)
deal with the Trust Property,

in accordance with this Clause 26 (Role of the Administrative Parties ) and the
other provisions of the Finance Documents.
26.5
Investment of receipts

The Security Trustee may invest any monies representing or derived from the
Trust Property as if it were the sole legal and beneficial owner (subject to its
duties and in accordance with its responsibilities under the Finance Documents)
and the Security Trustee shall not be liable for any loss so incurred save in
the case of negligence or wilful misconduct by the Security Trustee.
26.6
Receipts

26.6.3
Except as expressly stated to the contrary in any Finance Document, any moneys
which the Security Trustee receives or recovers and which are Trust Property
shall be applied in accordance with the Finance Documents.

26.6.4
Where the same person is the Security Trustee and the Agent, it shall be
sufficient compliance with this Clause 26.6 (Receipts ) for the monies concerned
to be credited to the account to which the Agent remits or credits the amounts
which it receives from the Borrower under this Agreement for distribution to the
Lenders.

26.7
Additional trustees

If at any time thought desirable by the Security Trustee, it may appoint (and
subsequently dismiss) such other persons as it may select as additional or
substitute trustees under the Finance Documents. Any such additional trustee
shall be entitled to and be bound by this Agreement (subject that its powers,
authorities, discretions, duties and obligations shall be as determined by the
Security Trustee) and references in any Finance Document to the Security Trustee
in its capacity as trustee shall include a several reference to each such
additional trustee. Whenever there is more than one trustee, all trustees must
act jointly.
26.8
Governing law of trusts

The trusts constituted by this Agreement are governed by the laws of Ireland.
26.9
Business with the Borrower Parties

The Administrative Parties may accept deposits from, lend money to, and
generally engage in any kind of banking or other business with, any of the
Borrower Parties.
26.10
Rights and discretions of the Administrative Parties

26.10.6
Each Administrative Party may rely on:

(e)
any representation, communication, notice or document believed by it to be
genuine, correct and appropriately authorised; and

(f)
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

26.10.7
Each Administrative Party may assume (unless it has received notice to the
contrary in its capacity as agent or, as the case may be, trustee for the
Finance Parties) that:

(c)
no Default has occurred (unless, in the case of the Agent, it has actual
knowledge of a Default arising under Clause 23.1 (Non-payment ); and

(d)
any right, power, authority or discretion vested in any Party or any group of
Finance Parties has not been exercised.

26.10.8
Each Administrative Party may engage, pay for and rely on the advice or services
of any lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts.

26.10.9
Each Administrative Party may act in relation to the Finance Documents and the
Trust Property through its personnel and agents.

26.10.10
Each Administrative Party may on any terms it chooses (including the power to
sub-delegate) delegate all of its rights, powers authorities and discretions
under the Finance Documents and shall not be bound to supervise, or be in any
way responsible for any loss so incurred, including by their misconduct or
default save where the Administrative Party has been negligent in making any
such delegation.

26.10.11
Each Administrative Party may disclose to any other party to any of the Finance
Documents any information it reasonably believes it has received as agent or, as
the case may be, trustee under this Agreement or any other Finance Document.

26.10.12
Notwithstanding any other provision of any Finance Document to the contrary, no
Administrative Party shall be obliged to do or omit to do anything if it would
or might, in its reasonable opinion, constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

26.10.13
The Administrative Parties may place any of the Finance Documents (and any other
instruments, documents or deeds delivered under them) in any safe deposit, safe
or receptacle selected by it or any bank, company (whose business includes the
safe custody of documents) or any firm of lawyers and shall not be responsible
for any loss so incurred save by reason of its own gross negligence or wilful
misconduct.

26.10.14
No Administrative Party shall:

(a)
be bound to enquire the ownership, right, title, value or sufficiency of the
Charged Assets or their priority or any Security Interest attaching to them;

(b)
be under any liability whatsoever to any of the other parties under any of the
Finance Documents for any failure or delay in performance, or breach of the
obligations of any of the other parties under the Finance Documents;

(c)
be under any obligations other than those for which express provision is made
under this Agreement;

(d)
be under any liability to insure (or to procure the insurance of) the Charged
Assets or to enquire as to the adequacy or sufficiency of any insurance. Where
the Security Trustee is named on any insurance it shall not be responsible for
any loss save where any Finance Party has required that information be provided
to the insurers and the Security Trustee has failed to do so within 14 days; or

(e)
be under any liability for any failure to require the deposit of any document or
to obtain or register any licence, consent or other authority relating to the
Finance Documents or to effect any registration in respect of the Finance
Documents or to take any step to ensure the effectiveness of the security
contemplated by the Security Documents save in the case of gross negligence or
wilful misconduct.

26.11
Majority Lenders’ instructions

26.11.9
Unless a contrary indication appears in a Finance Document, each of the Agent
and the Security Trustee shall:

(a)
exercise any right, power, authority or discretion vested in it as agent or
security trustee (as appropriate) in accordance with any instructions given to
it by the Majority Lenders (or, if so instructed by the Majority Lenders,
refrain from exercising any right, power, authority or discretion vested in it
as Agent); and

(b)
not be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of the Majority Lenders.

26.11.10
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

26.11.11
The Agent and the Security Trustee may refrain from acting in accordance with
the instructions of the Majority Lenders (or, if appropriate, the Lenders) until
it has received such security as it may require for any cost, loss or liability
(together with any associated VAT) which it may incur in complying with the
instructions.

26.11.12
In the absence of instructions from the Majority Lenders or, if appropriate, the
Lenders, the Agent and the Security Trustee may act (or refrain from taking
action) as it considers to be in the best interest of the Lenders.

26.11.13
No Administrative Party is authorised to act on behalf of a Lender (without
first obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

26.12
Responsibility for documentation

No Administrative Party is responsible or liable for:
(o)
the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Administrative Parties or any Borrower Party or any
other person in or in connection with any Finance Document or the transactions
contemplated in the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

(p)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or the Trust Property or any other agreement, arrangement or document
entered or executed in anticipation of, under or in connection with any Finance
Document or the Trust Property; or

(q)
any determination as to whether any information provided or to be provided to
any Finance Party is non public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

26.13
Exclusion of liability

26.13.6
Without limiting Clause 26.13.2, no Administrative Party will be liable for any
action taken by it under or in connection with any Finance Document, unless
directly caused by its gross negligence or wilful misconduct.

26.13.7
No party (other than the Administrative Party concerned) may take any
proceedings against any officer, employee or agent of any Administrative Party
in respect of any claim it might have against any Administrative Party or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document and any officer, employee or agent of the Agent
may rely on this Clause 26.13 (Exclusion of liability ) subject to
Clause 33 (Rights of third parties).

26.13.8
No Administrative Party will be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by it if it has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by it for that purpose.

26.13.9
Nothing in this Agreement shall oblige the Administrative Parties to carry out:

(a)
any “know your customer” or other checks in relation to any person; or

(b)
any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Finance Party,

on behalf of any Finance Party and each Finance Party confirms to the Agent, the
Security Trustee and the Arranger that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Agent, the Security Trustee or the Arranger.
26.14
Lenders’ indemnity to the Administrative Parties

26.14.3
Each Lender shall (in proportion to its participation in the Loan or, if the
Loan has not been made, in proportion to its Commitment) indemnify the
Administrative Parties and every Receiver, within three Business Days of demand,
against any cost, loss or liability incurred by any of them (otherwise than by
reason of the Administrative Party’s or Receiver’s gross negligence or wilful
misconduct) in acting in its capacity as Administrative Party or Receiver
(unless the relevant Administrative Party or Receiver has been reimbursed by the
Borrower pursuant to a Finance Document).

26.14.4
The Borrower shall promptly reimburse on demand each Lender for any payment made
by it under Clause 26.14.1.

26.15
Resignation of the Administrative Parties

26.15.3
An Administrative Party may resign and appoint one of its Affiliates acting
through an office in the United Kingdom as successor by giving notice to the
other Finance Parties and the Borrower.

26.15.4
Alternatively, an Administrative Party may resign by giving notice to the other
Finance Parties and the Borrower, in which case the Majority Lenders (after
consultation with the Borrower) may appoint a successor Administrative Party.

26.15.5
If the Majority Lenders have not appointed a successor Administrative Party in
accordance with Clause 26.15.2 within 30 days after notice of resignation was
given, the retiring Administrative Party (after consultation with the other
Finance Parties and the Borrower) may appoint a successor Administrative Party
(acting through an office in the United Kingdom).

26.15.6
The retiring Administrative Party shall, at its own cost, make available to the
successor Administrative Party such documents and records and provide such
assistance as the successor Administrative Party may reasonably request for the
purposes of performing its functions as Administrative Party under the Finance
Documents.

26.15.7
The Administrative Party’s resignation notice shall only take effect upon:

(c)
the appointment of a successor; and

(d)
(in the case of the Security Trustee) the transfer of the Trust Property to that
successor.

26.15.8
Upon the appointment of a successor, the retiring Administrative Party shall be
discharged from any further obligation in respect of the Finance Documents
(other than its obligation under Clause 26.15.4) but shall remain entitled to
the benefit of Clause 14.3 (Indemnity to the Agent ), Clause 14.4 (Indemnity to
the Security Trustee ) and this Clause 26 (Role of the Administrative Parties )
(and any fees for the account of the retiring Administrative Party shall cease
to accrue from (and shall be payable on) that date). Its successor and each of
the other Parties shall have the same rights and obligations amongst themselves
as they would have had if such successor had been an original party.

26.15.9
After consultation with the Borrower, the Majority Lenders may, by notice to the
Administrative Party, require it to resign in accordance with the preceding
provisions. In this event, the Administrative Party shall resign in accordance
with those provisions.

26.15.10
The Agent shall resign in accordance with paragraph 26.15.2 above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph 26.15.3 above) if on or after the date which is three
months before the earliest FATCA Application Date relating to any payment to the
Agent under the Finance Documents, either:

(a)
the Agent fails to respond to a request under clause 12.8 (FATCA Information)
and a Lender reasonably believes that the Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date;

(b)
the information supplied by the Agent pursuant to clause 12.8 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

(c)
the Agent notifies the Borrower and the Lenders that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Agent were a FATCA
Exempt Party, and that Lender, by notice to the Agent, requires it to resign.
26.16
Confidentiality

26.16.1
In acting as agent or trustee for the Finance Parties, the Administrative
Parties shall be regarded as acting through its agency division which shall be
treated as a separate entity from any other of its divisions or departments.

26.16.2
If information is received by a division or department of the Administrative
Parties other than that division or department responsible for complying with
the obligations assumed by the Administrative Parties under the Finance
Documents, that information may be treated as confidential to that division or
department and the Administrative Parties shall not be deemed to have notice of
it nor shall it be obliged to disclose such information to any party.

26.16.3
Notwithstanding any other provision of any Finance Document to the contrary, no
Administrative Party is obliged to disclose to any other person any confidential
or other information if the disclosure would or might in its reasonable opinion
constitute a breach of any law or regulation or a breach of a fiduciary duty.

26.16.4
Notwithstanding any other provision of this Clause 26.17 (Relationship with the
Lenders ) the Arranger may:

(c)
make any press, public or other marketing or media announcement;

(d)
commission a tombstone; and/or

(e)
refer to the Facility in its own marketing material by including references to
any Borrower Party, their logos, the Property, this Agreement, the amount of the
Facility, the Utilisation Date and pictures of the Property,

in each case in relation to the financing of the Property and/or the Borrower.
26.16.5
The Arranger and the Borrower shall agree the wording of any announcement or any
tombstone made pursuant to Clause 26.16.4(a) and Clause 26.16.4(b).

26.17
Relationship with the Lenders

26.17.1
Subject to Clause 24.10 (Pro-rata interest settlement ), the Administrative
Parties may treat each Lender as a Lender, entitled to or liable for any
payments under any Finance Document and acting through its Facility Office
unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with this Agreement.

26.17.2
Each Lender shall supply the Agent with any information required by the Agent in
order to calculate the Mandatory Cost.

26.17.3
Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 31.5 (Electronic communication ))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be made)
and be treated as a notification of a substitute address, fax number, electronic
mail address, department and officer by that Lender for the purposes of
Clause 31.2 (Addresses ) and Clause 31.5(a)(ii) and the Agent shall be entitled
to treat such person as the person entitled to receive all such notices,
communications, information and documents as though that person were that
Lender.

26.18
Credit appraisal by the Lenders

Without affecting the responsibility of any Borrower Party for information
supplied by it or on its behalf in connection with any Finance Document, each
Lender confirms to the Administrative Parties that it has been, and will
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:
(d)
the financial condition, status and nature of any Borrower Party;

(e)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document, the Trust Property and any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Finance Document or the Trust Property;

(f)
whether that Lender has recourse, and the nature and extent of that recourse,
against any party to any of the Finance Documents or any of its assets under or
in connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;

(g)
the adequacy, accuracy and/or completeness of any information provided by any
Administrative Party, any party to any of any Finance Document or by any other
person under or in connection with any Finance Document, the transactions
contemplated by any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

(h)
the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Assets, the priority of the Security Interests created by
the Security Documents or the existence of any Security Interests affecting the
Charged Assets.

26.19
Reference Banks

The Agent shall (if so instructed by the Majority Lenders and in consultation
with the Borrower) replace a Reference Bank with another bank or financial
institution.
26.20
Administrative Parties’ management time

(a)
Any amount payable to an Administrative Party under Clause 14.3 (Indemnity to
the Agent ), Clause 14.4 (Indemnity to the Security Trustee ), Clause 16 (Costs
and Expenses ) and Clause 26.14 (Lenders’ indemnity to the Administrative
Parties ) shall include the cost of utilising that Administrative Party’s
management time or other resources and will be calculated on the basis of such
reasonable daily or hourly rates as that Administrative Party may notify to the
Borrower and the other Finance Parties, and is in addition to any fee paid or
payable to under Clause 11 (Fees)).

(b)
In the event of:

(i)
a Default; or

(ii)
the Security Trustee considering it necessary or expedient; or

(iii)
the Security Trustee being requested by the Borrower or the Majority Lenders to
undertake duties which the Security Trustee and the Borrower agree to be of an
exceptional nature and/or outside the scope of the normal duties of the Security
Trustee under the Finance Documents; or

(iv)
the Security Trustee and the Borrower agreeing that it is otherwise appropriate
in the circumstances,

the Borrower shall pay to the Security Trustee any additional remuneration
(together with any applicable VAT) that may be agreed between them or determined
pursuant to Clause 26.20(c).
(c)
If the Security Trustee and the Borrower fail to agree upon the nature of the
duties or upon any additional remuneration referred to in Clause 26.20(b), that
dispute shall be determined by an investment bank (acting as an expert and not
as an arbitrator) selected by the Security Trustee and approved by the Borrower
or, failing approval, nominated (on the application of the Security Trustee) by
the President for the time being of the Law Society of Ireland (the costs of the
nomination and of the investment bank being payable by the Borrower) and the
determination of any investment bank shall be final and binding upon the
Parties.

26.21
Deduction from amounts payable by the Agent

If any party to any of the Finance Documents owes an amount to the Agent under
the Finance Documents the Agent may, after giving notice to that party, deduct
an amount not exceeding that amount from any payment to that party which the
Agent would otherwise be obliged to make under the Finance Documents and apply
the amount deducted in or towards satisfaction of the amount owed. For the
purposes of the Finance Documents that party shall be regarded as having
received any amount so deducted.
26.22
Powers supplemental to Trustee Acts

The rights, powers, authorities and discretions given to the Security Trustee
under or in connection with the Finance Documents shall be supplemental to the
Trustee Acts 1888 to 1931 and in addition to any which may be vested in the
Security Trustee by general law or regulation or otherwise.
26.23
Disapplication of Trustee Acts

Where there are any inconsistencies between the Trustee Acts 1888 to 1931 and
the provisions of this Agreement, the provisions of this Agreement shall, to the
extent permitted by law and regulation.
27
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:
(f)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

(g)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

(h)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

28
SHARING AMONG THE FINANCE PARTIES

28.1
Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from a Borrower Party other than in accordance with Clause 29 (Payment
mechanics ) (a “Recovered Amount”) and applies that amount to a payment due
under the Finance Documents then:
(e)
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Agent;

(f)
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 29 (Payment mechanics ), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

(g)
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such receipt
or recovery, less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 26.6 (Receipts ).

28.2
Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Borrower Party and shall distribute it among the Finance Parties (other than the
Recovering Finance Party) (the “Sharing Finance Parties”) in accordance with
Clause 26.6 (Receipts ) towards the obligations of that Borrower Party to the
Sharing Finance Parties.
28.3
Recovering Finance Party’s rights

On a distribution by the Agent under Clause 28.2 (Redistribution of payments ),
of a payment received by a Recovering Finance Party from a Borrower Party and
the Recovering Finance Party, an amount of the Recovered amount equal to the
Sharing Payment will be treated as not having been paid by that Borrower Party.
28.4
Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
(k)
each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the “Redistributed Amount”); and

(l)
as between the relevant Borrower Party and each relevant Sharing Finance Party,
an amount equal to the relevant Redistributed Amount will be treated as not
having been paid by that Borrower Party.

28.5
Exceptions

28.5.7
Clause 28 (Sharing among the Finance Parties ) shall not apply to the extent
that the Recovering Finance Party would not, after making any payment pursuant
to this Clause 28 (Sharing among the Finance Parties ), have a valid and
enforceable claim against the relevant Borrower Party.

28.5.8
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

(h)
it notified that other Finance Party of the legal or arbitration proceedings;
and

(i)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

29
PAYMENT MECHANICS

29.1
Payments to the Agent

29.1.8
On each date on which a Borrower Party or a Finance Party is required to make a
Euro payment under a Finance Document, that Borrower Party or that Finance Party
shall make the same available to the Agent (unless a contrary indication appears
in a Finance Document) for value on the due date at the time and in such funds
specified by the Agent as being customary at the time for settlement of
transactions in Sterling in the place of payment.

29.1.9
Unless a Finance Document specifies otherwise, all payments under the Finance
Documents must be made to the Agent at such bank and account as specified under
its name in the execution pages of this Agreement or as the Agent may otherwise
specify.

29.2
Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject as provided below, be made available by the Agent as soon as
practicable after receipt to the Party entitled to receive payment in accordance
with this Agreement (in the case of a Lender, for the account of its Facility
Office), to such account as that Party may notify to the Agent by not less than
five Business Days’ notice with a bank specified by that Party in London or, in
the case of the Loan, to such account of such person as may be specified in the
relevant Utilisation Request.
29.3
Distributions to the Borrower

The Agent may (with the consent of the Borrower or in accordance with this
Agreement) apply any amount received by it for the Borrower in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from any party under the Finance Documents.
29.4
Clawback

29.4.9
Where a sum is to be paid to the Agent under the Finance Documents for another
party to the Finance Documents, the Agent is not obliged to pay that sum to that
other party (or to enter into or perform any related exchange contract) until it
has been able to establish to its satisfaction that it has actually received
that sum.

29.4.10
If the Agent pays an amount to another party to the Finance Documents and it
proves to be the case that the Agent had not actually received that amount, then
the party to which that amount (or the proceeds of any related exchange
contract) was paid by the Agent shall on demand refund the same to the Agent
together with interest on that amount from the date of payment to the date of
receipt by the Agent, calculated by the Agent to reflect its cost of funds.

29.5
No set-off by the Borrower

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for)
set-off, deduction or counterclaim.
29.6
Business Day

Any payment under any Finance Document which is due to be made on a day that is
not a Business Day shall be made on the next Business Day in the same calendar
month (if there is one) or the preceding Business Day (if there is not).
29.7
Application of receipts

29.7.15
If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by the Borrower under the Finance Documents (or the
provisions of this Clause 29.7 (Application of receipts ) are otherwise
expressed to apply), the Agent shall apply that payment towards the obligations
of the Borrower under the Finance Documents in the following order:

(i)
firstly, in or towards payment pro rata of any fees, costs, expenses or
commission due and payable but unpaid under the Finance Documents;

(ii)
secondly, payment pro rata:

(A)
to the Hedge Counterparty of any amount due but unpaid under the Hedging
Arrangements (not being payments as a result of termination or closing out); and

(B)
to the relevant Finance Parties of any accrued interest due but unpaid under the
Finance Documents;

(iii)
thirdly, in or towards payment pro rata of:

(A)
any principal due and payable but unpaid under the Finance Documents (other than
in respect of Break Costs);

(B)
any Break Costs; and

(C)
to the Hedge Counterparties of any payments due as a result of termination or
closing out due but unpaid under the Hedge Agreements;

(iv)
fourthly, in or towards payment pro rata of any other sum payable to the Finance
Parties but unpaid under the Finance Documents.

29.7.16
The Agent shall, if so directed by the Majority Lenders, vary the order set out
above.

29.7.17
Any application in accordance with this Clause 29.7 (Application of receipts )
will override any appropriation made by any Borrower Party.

29.8
Change of currency

29.8.14
Unless otherwise prohibited by law, if more than one currency or currency unit
is at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

(d)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Borrower); and

(e)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

29.8.15
If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Borrower)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the European interbank market and otherwise
to reflect the change in currency.

29.9
Right of refusal

The Borrower acknowledges that the Agent is to be satisfied that any funds used
or to be used (directly or indirectly) to achieve any payment under the Finance
Documents originates from a source which complies with all money laundering and
“know your customer” rules and regulations. The Agent shall be entitled to
refuse any such payment, prepayment or cancellation if not so satisfied but
shall inform the Borrower as soon as practically possible.
30
SET-OFF

A Finance Party may set off any matured obligations due from the Borrower under
any Finance Document (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to the Borrower,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.
31
NOTICES

31.1
Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
31.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
(e)
in the case of a person which is a Party on the date of this Agreement, that
identified with its name below;

(f)
in the case where a person becomes a Party after the date of this Agreement,
that notified in writing to the Agent on or prior to the date on which that
person becomes a Party,

or any substitute address, fax number or department or officer as the Party may
notify the Agent (or the Agent may notify the other Parties if the change is
made by the Agent) by not less than five Business Days’ notice.
31.3
Delivery

31.3.3
Any communication or document made or delivered by one person to another person
in connection with the Finance Documents will only be effective:

(p)
if by way of fax, when received in legible form; or

(q)
if by way of letter, when it has been left at the relevant address or two
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 31.2 (Addresses ), if addressed to that department
or officer.
31.3.4
Any notice or communication to be made or delivered to the Agent or the Security
Trustee shall be effective when actually received by the Agent or the Security
Trustee and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s or the Security Trustee’s
signature below (or any substitute department or officer as the Agent shall
specify for this purpose).

31.3.5
All notices from or to the Borrower shall be sent through the Agent.

31.3.6
Any communication or document which becomes effective, in accordance with
Clause 31.3.1 to Clause 31.3.2, after 5.00 pm in the place of receipt shall be
deemed only to become effective on the following day.

31.4
Notification of address and fax number

Promptly upon receipt of notification of an address or fax number or change of
address or fax number in accordance with this Agreement, the Agent shall notify
the other Parties.
31.5
Electronic communication

(a)
Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
to the extent that those two Parties agree that, unless and until notified to
the contrary, this is to be an accepted form of communication and if those two
Parties:

(v)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

(vi)
notify each other of any change to their address or any other such information
supplied by them by not less than five Business Days’ notice.

(b)
Any electronic communication made between those two Parties will be effective
only when actually received in readable form and in the case of any electronic
communication made by a Party to the Agent only if it is addressed in such a
manner as the Agent shall specify for this purpose.

(c)
Any electronic communication which becomes effective, in accordance with
Clause 31.5(b), after 5.00 pm in the place of receipt shall be deemed only to
become effective on the following day.

31.6
English language

31.6.16
Any notice given under or in connection with any Finance Document must be in
English.

31.6.17
All other documents provided under or in connection with any Finance Document
must be:

(a)
in English; or

(b)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

32
CALCULATIONS AND CERTIFICATES

32.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
32.2
Certificates and determinations

Any certificate or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
32.3
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and will be calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the European interbank
market differs, in accordance with that market practice.
33
RIGHTS OF THIRD PARTIES

33.1.7
Unless the right of enforcement is expressly granted, it is not intended that a
third party should have the right to enforce a provision of this Agreement.

33.1.8
The parties may (if they agree) rescind or vary this Agreement without the
consent of a third party to whom an express right to enforce any of its terms
has been provided.


34    

--------------------------------------------------------------------------------

    

34
AMENDMENTS AND DECISIONS

34.1
Required consent

34.1.5
Except as provided in this Clause 34 (Amendments and decisions ), any term of
the Finance Documents may be amended, supplemented, modified or waived by the
Borrower only with the consent of the Majority Lenders.

34.1.6
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 34 (Amendments and decisions ).

34.2
Exceptions

An amendment, waiver or (in the case of a Security Document) a consent of, or in
relation to, any term of any Finance Document which has the effect of changing
or which relates to:
(d)
the definition of Majority Lenders;

(e)
an extension of the date for payment of any amount due under the Finance
Documents;

(f)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

(g)
an increase in any Commitment or an extension of any Availability Period or any
requirement that a cancellation of Commitments reduces the Commitments rateably
under the relevant Facility;

(h)
a change to the Borrower other than in accordance with the terms of the Finance
Documents;

(i)
any provision which expressly requires the consent of all the Lenders; and

(j)
Clause 2.2 (Rights and obligations of the Finance Parties ), Clause 24 (Changes
to the Finance Parties ) or this Clause 34 (Amendments and decisions ),
Clause 39.1 (Governing law ) or Clause 39.2 (Jurisdiction of Irish courts );

(k)
(other than as expressly permitted by the provisions of any Finance Document)
the nature or scope of, or:

(i)
the Charged Assets; or

(ii)
the manner in which the proceeds of enforcement of any Security Interest created
by a Security Document are distributed (except in the case of Clause 34.2(h)(i),
insofar as it relates to a sale or disposal of a Charged Asset where such sale
or disposal is expressly permitted under this Agreement or any other Finance
Document; or

(l)
a sale or disposal of a Charged Asset where such sale or disposal is expressly
permitted under this Agreement or any other Finance Document,

shall not be made, or given without the prior consent of all the Lenders.
34.3
No amendment or waiver

No amendment or waiver relating to the rights or obligations of any
Administrative Party may be effected without the consent of that Administrative
Party.
35
PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
36
REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a waiver
of any such right or remedy or constitute an election to affirm any of the
Finance Documents. No election to affirm any of the Finance Documents on the
part of the Finance Parties shall be effective unless it is in writing. No
single or partial exercise of any right or remedy shall prevent any further or
other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
right or remedies provided by law.
37
DISCLOSURE TO SECURITIES EXCHANGE COMMISSION

Nothing in this Agreement shall prevent the Borrower, the Shareholder or any of
their Affiliates from disclosing without consent from any Finance Party such
information as it may be required to provide to any regulatory or other
governing authority to which it is subject including, but not limited, to United
States Securities Exchange Commission.
38
COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
39
LAW AND JURISDICTION

39.1
Governing law

This Agreement and any non-contractual obligations arising out of or in relation
to this Agreement shall be governed by the laws of Ireland.
39.2
Jurisdiction of Irish courts

39.2.11
The courts of Ireland have exclusive jurisdiction to settle any dispute,
including, without limitation, disputes relating to any non-contractual
obligations, arising out of or in connection with this Agreement (a “Dispute”).

39.2.12
The Parties agree that the courts of Ireland are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

39.2.13
This Clause 39.2 (Jurisdiction of Irish courts ) is for the benefit of the
Finance Parties only. As a result, no Finance Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties may take concurrent
proceedings in any number of jurisdictions.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.






Schedule 1

Original Parties
Lender
Commitment
(€)
DekaBank Deutsche Girozentrale
€55,200,000







Schedule 2    
Conditions precedent
Corporate documentation
1.
A copy of the constitutional documents of each Obligor.

2.
A copy of a resolution of the board of directors of each Obligor approving the
terms of, and the transactions contemplated by, the Finance Documents to which
it is a party.

3.
A specimen of the signature of each person authorised on behalf of an Obligor to
enter into or witness the entry into of any Finance Document or to sign or send
any document or notice in connection with any Finance Document.

4.
A certificate of an authorised signatory of the Borrower:

(a)
confirming that utilising the Total Commitments in full would not breach any
limit binding on it; and

(b)
certifying that each copy document specified in this Schedule is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement.

5.
All documentation required by the Agent for the purpose of any customer due
diligence and anti-money laundering requirements.

6.
A structure chart setting out the ownership of the Borrower, the Shareholder and
the Property.

7.
Evidence that the agent of the Shareholder under the Finance Documents for
service of process in Ireland has accepted its appointment.

8.
Corporate due diligence report from Ernst & Young to include details of the tax
structure of the Borrower and the Property.

Financial information
9.
Up to date financial information for the Borrower and the Shareholder, to
include a pro-forma opening balance sheet of the Borrower and the Shareholder’s
balance sheet.

Valuation and survey
10.
A Valuation be dated no more than 30 days prior to drawdown confirming:

(a)
the Market Value of the Property on a full cost basis, of no less than
€92,000,000;

(b)
the current contracted rental income of the Property is no less than €5,624,889
per annum;

(c)
The current market rent of the Property;

(d)
The day one yield and exit yield at loan maturity; and

(e)
the vacant possession value of the Property,

and to include a measured survey of at least two floors at the Property to
include the 4th Floor.
11.
A building survey (to include a satisfactory environmental survey / audit and
confirmation of reinstatement cost) prepared by Henry J Lyons of the Property
addressed to the Agent via an acceptable letter of reliance.

Insurance
12.
Evidence that the insurance cover in force in respect of the Property complies
with the terms of this Agreement.

Property
13.
All title documents relating to the Borrower's interest in the Property.

14.
Copies of all Occupational Leases.

15.
The Certificate of Title from William Fry.

16.
An overview report from Matheson on the Certificate of Title.

17.
Evidence that all Security Interests (other than the Security Agreement)
affecting the Borrower's interest in the Property have been, or will be,
discharged by the Utilisation Date.

18.
Copy of CG50 clearance certificate.

19.
Confirmation that stamp duty has been or will be paid by the Borrower in respect
of its acquisition of the Property.

Security and other Finance Documents
20.
The Borrower’s Security Agreement duly executed by the Borrower.

21.
The Shareholder's Security Agreement duly executed by the Shareholder.

22.
The Account Control Agreement duly executed by the Borrower, the Account Bank
and the Depositary.

23.
A Form 52 duly executed by the Borrower.

24.
Evidence that the 2002 ISDA Master Agreement and Schedule thereto between the
Borrower and the Original Hedge Counterparty have been executed by the Borrower.

25.
A stock transfer form for the entire issued share capital in the Borrower and
all deliverables required in connection with the Shareholder's Security
Agreement.

26.
A notice to each occupational tenant substantially in the relevant form set out
in the Borrower’s Security Agreement.

Managing Agent and Asset Manager
27.
A copy of the Management Agreement, to include evidence that it complies with
Clause 21.16 (Managing Agent).

28.
The Managing Agent Duty of Care Agreement duly executed.

29.
A copy of the Asset Management Agreement, to include evidence that it complies
with Clause 21.15 (Asset Manager).

30.
The Asset Manager Duty of Care Agreement duly executed.

Searches
31.
Companies Registration Office, Judgments and Petitions and Winding-up searches
against the Borrower.

32.
Registry of Deeds / Land Registry searches against the Property.

33.
Appropriate searches against the Shareholder.

Tax
34.
Tax number for the Borrower.

35.
Original Lender’s confirmation that it is entitled to the benefits of the
US-Germany tax treaty.

36.
Form W-8BEN-E (which confirms the Original Lender’s status for US withholding
tax purposes).

Legal opinions
37.
A legal opinion of Matheson addressed to the Finance Parties in respect of the
Irish law Finance Documents.

38.
A legal opinion of Hines in-house counsel addressed to the Finance Parties in
respect of the Shareholder’s entry into the Finance Documents to which it is a
party.

Other documents and evidence
39.
Evidence that the promissory note from the Borrower to the SPV (endorsed to the
Shareholder) has been cancelled.

40.
Evidence of the payment of all outstanding fees under this Agreement, including
the arrangement fee and any outstanding fees of Matheson and the Valuer.

41.
A copy of any other authorisation or other document, opinion or assurance which
the Agent has notified the Company before the Utilisation Date is necessary or
desirable in connection with the entry into and performance of, and the
transactions contemplated by, any Finance Document or for the validity and
enforceability of any Finance Document.





Schedule 3    
Utilisation Request
[On Borrower’s Letterhead]
To:
DEKABANK DEUTSCHE GIROZENTRALE (“Agent”)

From:
XXXX

Date: [●]
Dear Sirs
[●] - up to €55,200,000 Facility between us dated [●] (the “Agreement”)
We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement shall bear the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.
(a)
We wish to borrow the Loan on the following terms:

(i)
Proposed Utilisation Date:    [●]

(ii)
Amount:            [●]

(iii)
Payment instructions:        [Details of account for payment]

(b)
We authorise and request you to deduct from the Utilisation:

(i)
all fees costs and expenses due to or incurred by any Finance Party under the
Agreement, being the sum of €[●];

(ii)
the Agent’s lawyers’ fees and expenses, being the sum of €[●];

(iii)
the Agent’s Valuer’s fees, being the sum of €[●]; and

(iv)
Land Registry fees, being the sum of €[●].

(c)
We confirm that each condition precedent delivered in accordance with Schedule
2 (Conditions precedent ) of the Agreement is satisfied on the date of this
Utilisation Request or will be satisfied on the proposed Utilisation Date.

(d)
This Utilisation Request is irrevocable.

Yours faithfully




Authorised signatory for
[●]




Schedule 4    
Form of Transfer Certificate
To:
DEKABANK DEUTSCHE GIROZENTRALE as Agent

From:
[The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New
Lender”)

Date: [●]
[●] – up to €55,200,000 Facility Agreement dated [●] (the “Agreement”)
2
We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

3
We refer to Clause 24.5 (Procedure for transfer) of the Agreement.

4
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation and in accordance with Clause 24.5 (Procedure for
transfer) of the Agreement, all of the Existing Lender’s rights and obligations
under the Agreement and the other Finance Documents which relate to that portion
of the Existing Lender’s Commitment(s) and participation in the Loan under the
Agreement as specified in the Schedule.

5
The proposed Transfer Date is [●].

6
The facility office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 31.2 (Addresses) of the Agreement are
set out in the Schedule.

7
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in Clause 24.4.3 of the Agreement.

8
The New Lender confirms, for the benefit of the Agent and without liability to
any Borrower Party, that it is:

(a)
[a Qualifying Lender (other than a Treaty Lender);]

(b)
[a Treaty Lender;]

(c)
[not a Qualifying Lender].

9
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

10
This Transfer Certificate [and any non-contractual obligations arising out of or
in connection with it][is/are] governed by the laws of Ireland.

11
This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.





THE SCHEDULE
Commitment/Rights and obligations to be transferred
[Insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]
[Existing Lender]        [New Lender]
By:    By:


This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [●].
DEKABANK DEUTSCHE GIROZENTRALE
By:




Schedule 5    
Form of Assignment Agreement
To:
DEKABANK DEUTSCHE GIROZENTRALE as Agent, DEKABANK DEUTSCHE GIROZENTRALE as
Security Trustee and XXXX as Borrower

From:
[the Existing Lender] (the “Existing Lender”) and [the New Lender] (the “New
Lender”)

Date: [●]
XXXX - up to XXXXX Facility Agreement
dated [●] (the “Agreement”)
12
We refer to the Agreement. This is an Assignment Agreement. Terms defined in the
Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

13
We refer to Clause 24.6 (Procedure for assignment) of the Agreement:

(a)
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement and the other Finance Documents which relate
to that portion of the Existing Lender’s Commitment(s) and participations in the
Loan under the Agreement as specified in the Schedule.

(b)
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender’s Commitment(s) and
participations in the Loan under the Agreement specified in the Schedule.

(c)
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b).

14
The proposed Transfer Date is [●].

15
On the Transfer Date the New Lender becomes Party to the Finance Documents as a
Lender.

16
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 31.2 (Addresses) of the Agreement are
set out in the Schedule.

17
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in Clause 24.4.3 of the Agreement.

18
The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:

(a)
[a Qualifying Lender (other than a Treaty Lender);]

(b)
[a Treaty Lender;]

(c)
[not a Qualifying Lender].

19
This Assignment Agreement acts as notice to the Agent (on behalf of each Finance
Party) and, upon delivery in accordance with Clause 24.7 (Copy of Transfer
Certificate or Assignment Agreement to Borrower), to the Borrower (on behalf of
each Obligor) of the assignment referred to in this Assignment Agreement.

20
This Assignment Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Assignment Agreement.

21
This Assignment Agreement [and any non-contractual obligations arising out of or
in connection with it] [is/are] governed by the laws of Ireland.

22
This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.



Commitment/Rights to be Assigned and Obligations to be Transferred by
Assignment, Release and Accession
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments]


[Existing Lender]
[New Lender]
By:  [●]
By:  [●]



This Assignment Agreement is accepted by the Agent and the Transfer Date is
confirmed as [●].
Signature of this Assignment Agreement by the Agent constitutes confirmation by
the Agent of receipt of notice of the assignment referred to herein, which
notice the Agent receives on behalf of each Finance Party.


DEKABANK DEUTSCHE GIROZENTRALE
By:




Schedule 6    
Form of Hedge Counterparty Accession Agreement


To:    DekaBank Deutsche Girozentrale (as Agent)
From:    [ADDITIONAL COUNTERPARTY]
Date:    [          ]
[BORROWER] – €[AMOUNT] Credit Agreement
dated [ ], (the Agreement)
We refer to the Agreement. This is a Hedge Counterparty Accession Agreement.
We, [ADDITIONAL COUNTERPARTY], agree to become an Additional Counterparty and to
be bound by the terms of the Agreement as an Additional Counterparty.
This Counterparty Accession Agreement and any non-contractual obligations
arising out of or in connection with it are governed by the laws of Ireland.
[ADDITIONAL COUNTERPARTY]
By:
DEKABANK DEUTSCHE GIROZENTRALE
By:




Schedule 7    
Form of Compliance Certificate
To:
DEKABANK DEUTSCHE GIROZENTRALE as Agent



Dated:    [●]
Dear Sirs
XXXX - up to €55,200,000 Facility Agreement dated [●] (the “Agreement”)
23
We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

24
We confirm that:

[●] [Insert details of Financial Covenants and whether the Borrower is in
compliance with those covenants].
25
We confirm that no Default is continuing.



Signed: ……………………………………    
Director of    
[●]


    




Schedule 8    
Legitimation Assessment
Darlehenskonto-Nr.: ………………
Account No.


Legitimation der/ des Darlehensnehmer/s gemäß § 154 Abgabenordnung (AO)
Legitimation assessment regarding the German § 154 Abgabenordnung


Angaben der zu identifizierenden Person / en
Information about the person who is being identified




                                            
Name                            Geburtsname
Name                            Maiden Name






                                            
Vornamen                        Geburtsdatum
First Name                        Date of Birth






                                            
Straße/ Haus-Nr.                    Geburtsort
Address (Street and No.)                Place of Birth




                                            
PLZ / Ort                        Staatsangehörigkeit
ZIP Code / City                        Nationality                    




                                            
Art des Ausweises                    Ausstellungsdatum
Form of Identification                    Date of Issue






                                            
Ausweis-Nr.                        Sonstige Vermerke
Identification No.                    Other Issues






                
Ausstellungsbehörde
Issuing Office/Authority  
















Unterschrift der zu identifizierenden Person / en
Signature of the person who is being identified








                            






(Unterschrift ist in Gegenwart des diese Legitimationsprüfung Durchführenden
vorzunehmen)
(The Signature is to be made in the presence of the witness)






Identitätsfeststellung
Identification




Hiermit bestätigen wir die angegebenen persönlichen Daten sowie die Unterschrift
des/der Darlehensnehmer/s. Der genannte Ausweis hat uns vorgelegen.
(Herewith we are confirming the personal details and the identification of the
identified person. The Passport has to be available)










                                                
Name / Firma /                         Ort, Datum / Stempel/ Unterschrift
Name / Company                    place, date / stamp / signature






Eine Kopie des Ausweises ist dieser Identitätsfestellung beigefügt         
Ja/nein
Attach a copy of the passport                              Yes / no

35    

--------------------------------------------------------------------------------




EXECUTION PAGE


Agent


Signed by DEKABANK DEUTSCHE GIROZENTRALE acting by






) /s/ Sahrhage Andrea Hotz


Address for notices:
Real Estate Lending Europe
Transaction Management
76 01 01 - 10
Mainzer Landstraße 16
60325
Frankfurt am Main
Fax:
49 69 7147 2875
Att:
Andrea Hotz & Ursula Sahrhage
Acc. No.:
To be advised from time to time
Sort code:




To be advised from time to time
Original Lender


Signed by DEKABANK DEUTSCHE GIROZENTRALE acting by








) /s/ Sahrhage Andrea Hotz


Address for notices:
Real Estate Lending Europe
Transaction Management
76 01 01 - 10
Mainzer Landstraße 16
60325
Frankfurt am Main
Fax:
49 69 7147 2875
Att:
Andrea Hotz & Ursula Sahrhage



Arranger


Signed by DEKABANK DEUTSCHE GIROZENTRALE acting by






) /s/ Sahrhage Andrea Hotz 

Address for notices:
Real Estate Lending Europe
Transaction Management
76 01 01 - 10
Mainzer Landstraße 16
60325
Frankfurt am Main
Fax:
49 69 7147 2875
Att:
Andrea Hotz & Ursula Sahrhage




36    

--------------------------------------------------------------------------------




Security Trustee


Signed by DEKABANK DEUTSCHE GIROZENTRALE acting by






) /s/ Sahrhage Andrea Hotz


Address for notices:
Real Estate Lending Europe
Transaction Management
76 01 01 - 10
Mainzer Landstraße 16
60325
Frankfurt am Main
Fax:
49 69 7147 2875
Att:
Andrea Hotz & Ursula Sahrhage









Original Hedge Counterparty


Signed by DEKABANK DEUTSCHE GIROZENTRALE acting by






) /s/ Sahrhage Andrea Hotz


Address for notices:
Real Estate Lending Europe
Transaction Management
76 01 01 - 10
Mainzer Landstraße 16
60325
Frankfurt am Main
Fax:
49 69 7147 2875
Att:
Andrea Hotz & Ursula Sahrhage















Borrower


Signed by HINES GREIT II IRELAND FUND PLC, acting for and on behalf of its
sub-fund HINES GREIT II BISHOP FUND acting by






) /s/ Brian Moran________


Address for notices :
George’s Court, 54-62 Townsend Street, Dublin 2, Ireland
Fax:
353-1-7999931
Att:


Brian Moran





   

37    